                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       CHARLES M. TITLOW,                              Case No. 17-cv-06690-EMC
                                   8                    Petitioner,
                                                                                           ORDER DENYING PETITION FOR
                                   9             v.                                        WRIT OF HABEAS CORPUS
                                  10       RON RACKLEY,
                                  11                    Respondent.

                                  12
Northern District of California
 United States District Court




                                  13                                       I.     INTRODUCTION
                                  14          Charles M. (“Mike”) Titlow filed this action for a writ of habeas corpus pursuant to 28
                                  15   U.S.C. § 2254 to challenge his conviction from Contra Costa County Superior Court. Respondent
                                  16   has filed an answer to the petition, and Mike Titlow has filed a traverse. For the reasons discussed
                                  17   below, the petition is denied.
                                  18                                        II.    BACKGROUND
                                  19          Mike Titlow was convicted of murder for shooting a man with whom his adult son had a
                                  20   disagreement.1 In general, the evidence showed the following: Mike Titlow’s son, Chuck Titlow,
                                  21   was the aggressor in a road-rage incident on August 18, 2009, and twice rammed the vehicle of
                                  22   Ricardo Colina. Mike Titlow was not present for that event. The day after the road-rage incident,
                                  23   Chuck Titlow located Mr. Colina and invited several friends and his father to join him at a street
                                  24   location to fight with Mr. Colina. Once they arrived at that location, Chuck Titlow got out of his
                                  25   vehicle and began to fight with Mr. Colina. Mike Titlow stayed in his truck and shot Mr. Colina
                                  26
                                  27   1
                                        The two central figures in this case are the petitioner, Charles Michael Titlow, and his son,
                                  28   Charles Robert Titlow. Throughout the state court proceedings, the former was referred to as
                                       Mike Titlow and the latter as Chuck Titlow. This Court also will use those nicknames.
                                   1   as Mr. Colina fought with Chuck Titlow. The Titlows and the friends enlisted by Chuck Titlow to

                                   2   join them at the fight then fled the area of the shooting and went to Mike Titlow’s house. At the

                                   3   house, the revolver used to shoot Mr. Colina was handed off for disposal. At a gathering later that

                                   4   day in a garage, Chuck Titlow described to many people how his father shot Mr. Colina. Chuck

                                   5   Titlow’s statements give rise to the bulk of Mike Titlow’s federal habeas claims.

                                   6          The California Court of Appeal described the evidence presented at trial:

                                   7                  At 4:22 p.m. on August 19, 2009, a shooting was reported on San
                                                      Pablo Avenue in an unincorporated area of Contra Costa County
                                   8                  known as Tara Hills. Colina was found dead face down in the
                                                      middle of an intersection. He died from a single gunshot wound.
                                   9                  Mike and Chuck were charged with the murder of Colina (count 1)
                                                      and Chuck was charged as an accessory after the fact (count 2). It
                                  10                  was further alleged that Mike personally and intentionally
                                                      discharged a handgun causing Colina's death.
                                  11
                                                      Prosecution's Case
                                  12
Northern District of California
 United States District Court




                                                      Background
                                  13
                                                      Chuck graduated from high school in 2007. In the summer of 2009,
                                  14                  he sometimes lived at his father Mike's house in Tara Hills on
                                                      Sargent Avenue and sometimes lived nearby in Pinole with Mike's
                                  15                  brother, Claude Titlow (Claude). Chuck was friends with Kellen
                                                      Horn, Justin Stonebraker, Richie Milhollin, and Kareem Nazari, and
                                  16                  they all hung out together all the time. Chuck drove a truck that was
                                                      primered in a flat gray color.
                                  17
                                                      The prosecution called eyewitnesses to Chuck's conduct leading up
                                  18                  to Colina's murder, eyewitnesses who were driving on San Pablo
                                                      Avenue around the time of the shooting, and Chuck's friends—
                                  19                  including Horn, who was with Chuck when he confronted Colina on
                                                      San Pablo Avenue, and others whom Chuck had called to join him
                                  20                  in a fight with Colina. The prosecution also presented physical
                                                      evidence connecting Mike to the shooting.
                                  21
                                                      August 18 “Road Rage” Incident
                                  22
                                                      Colina's friend Nia Gordon testified that, shortly after midnight on
                                  23                  August 18, 2009, she was riding in a car with Colina and his cousin,
                                                      Jerry Owens, in Tara Hills. Colina was driving. She noticed they
                                  24                  were being tailgated by a gray pickup truck. The truck pulled up
                                                      next to them at an intersection, and Colina yelled at the driver of the
                                  25                  truck. The driver “looked really red in the face and looked upset”
                                                      and rammed his truck into Colina's car. Colina backed up and the
                                  26                  truck hit his car again and sped off. Colina was upset; he took off
                                                      his shirt, chain, and hat, and stood in the middle of the street cussing
                                  27                  and yelling. The gray truck returned and drove up very fast toward
                                                      Colina, who jumped out of the way to avoid being hit.
                                  28
                                                                                         2
                                       Although Gordon did not identify the driver of the gray truck, other
                                   1   witness testimony established Chuck was the driver, and Chuck does
                                       not dispute he was involved in a road rage incident with Colina.
                                   2
                                       August 19 Before the Shooting
                                   3
                                       Paul Petruzzelli lived near the site of the road rage incident. Owens
                                   4   lived across the street from him. At trial, Petruzzelli remembered
                                       that detectives had been at his house for a couple of hours the night
                                   5   of August 19, 2009, but he testified that he could not recall anything
                                       about that afternoon. So, a recording of his August 19, 2009,
                                   6   interview with sheriff's detectives was played for the jury.
                                   7   Petruzzelli told the detectives that a White man, whom he thought
                                       went by “Chuck,” stopped by his house around 3:30 p.m. that day.
                                   8   Chuck was driving a black pickup truck with a broken corner light.
                                       Chuck saw Colina and another person walking, “and he kind of like
                                   9   got real quiet for a minute.” Then Chuck “said something to them
                                       and just [took] off down the street.” It appeared to Petruzzelli “there
                                  10   was some type of . . . aggression” between Chuck and Colina. After
                                       Chuck drove off, Colina asked Petruzzelli what Chuck said and
                                  11   apparently told him about the road rage incident.
                                  12   The day after the shooting, he identified Chuck's truck as the truck
Northern District of California
 United States District Court




                                       he had seen at his house the previous day. But, after Chuck was
                                  13   arrested that day, Petruzzelli was taken to view him in person, and
                                       Petruzzelli told the officers he did not know him.
                                  14
                                       Eyewitnesses on San Pablo Avenue
                                  15
                                       In the afternoon of August 19, 2009, Michael Brunelle was driving
                                  16   southbound toward Richmond on San Pablo Avenue near the First
                                       Baptist Church. He noticed three men near a small “gray primered”
                                  17   truck that was parked at O'Connor Drive facing San Pablo. The
                                       three men caught his attention because they seemed to be in a heated
                                  18   argument. It appeared that one of the men was Black, one was
                                       White, and one was Hispanic. After he drove past them, Brunelle
                                  19   observed the whole incident through his driver's side mirror. He
                                       saw the Black man running at an angle toward the median of San
                                  20   Pablo followed by the White man. Brunelle slowed down and then
                                       stopped his car in the middle of the street when he saw the men
                                  21   running to the median.
                                  22   The two men stopped, faced each other in the left turn lane, and
                                       began fighting. The Black man was facing toward Pinole (north),
                                  23   and Brunelle could see his back. The White man was facing toward
                                       Richmond (south), and Brunelle could see his face. They were
                                  24   “throwing punches to each other, more slapping almost.” The two
                                       men stepped away from each other. The White man's hands were by
                                  25   his side, and Brunelle did not see anything in his hands. Then a
                                       gunshot rang out, and the White man appeared “quite surprised” and
                                  26   “very shocked.” The gunshot came from Brunelle's left. He heard
                                       only one shot. The Black man dropped to the ground. The White
                                  27   man ran to Brunelle's left toward O'Connor. After the shooting,
                                       Brunelle backed up to see if he could assist the victim. He did not
                                  28   see a red truck near the two men fighting, nor did he see a black
                                                                         3
                                       truck near the gray truck.
                                   1
                                       Another witness, Daryl Wallace, was driving on O'Connor Drive
                                   2   and turned right onto San Pablo Avenue (northbound toward Pinole)
                                       near the Baptist Church. To make the turn, he had to drive around a
                                   3   small, flat-black pickup truck blocking his way. The occupants
                                       appeared to be two Hispanic male juveniles; the driver seemed
                                   4   annoyed. As he drove north on San Pablo, Wallace saw through his
                                       rearview mirror two Black men walking in his direction on the
                                   5   sidewalk behind him. Then he heard two gunshots, and he saw the
                                       two Black men running away from the black truck. Through his
                                   6   rearview and passenger mirrors, Wallace saw that the driver of the
                                       black truck had a weapon, and he was in the street firing at the two
                                   7   Black men. He also testified, however, that he did not see the driver
                                       get out of his truck, but when he heard the gunshots, he saw a person
                                   8   standing in the street and assumed he was the driver of the truck.
                                       Wallace did not see where the black truck or its occupants went, and
                                   9   he did not notice any other cars that appeared to be associated with
                                       the truck.
                                  10
                                       Chuck's Friends and Acquaintances
                                  11
                                       Kellen Horn
                                  12
Northern District of California
 United States District Court




                                       Horn grew up in Tara Hills. He was Chuck's close friend, and had
                                  13   known Colina since kindergarten.
                                  14   One evening prior to the killing, Horn and a friend, Cordon
                                       Hamilton, were at Mike's house waiting for Chuck to get off work.
                                  15   When Chuck arrived home, he was angry because someone had run
                                       into his truck or cut him off and thrown “[w]ater bottles or
                                  16   something of that sort” at his truck. Horn and Hamilton went with
                                       Chuck in the truck to “go confront the people about it,” meaning
                                  17   “[m]ost likely fighting.” As they drove by the area of the road rage
                                       incident, Horn saw Colina on the sidewalk jumping around with his
                                  18   shirt off and “holding onto his pants.” Horn thought Colina might
                                       have a gun although he did not see a weapon. He told Chuck, “Keep
                                  19   driving. He has a gun.” Chuck, Horn, and Hamilton then went back
                                       to Chuck's house and played video games.
                                  20
                                       The afternoon of Colina's murder, Chuck called Horn and said he
                                  21   had seen the people who ran into his truck walking near Horn's
                                       house in Tara Hills. Chuck told Horn he was going to pick him up
                                  22   “and we were gonna go fight ‘em.” Chuck and Horn drove around
                                       the neighborhood and saw Colina and another Black man, who all
                                  23   agree was Owens, walking about a block from San Pablo Avenue.
                                       Chuck then called Milhollin and Mike. Stonebraker was also called,
                                  24   although Horn was unsure whether it was he or Chuck who called
                                       him. Chuck told Milhollin “he had found the kids that ... ran into
                                  25   him and we were going to fight ‘em.”
                                  26   Chuck and Horn drove to the intersection of San Pablo Avenue and
                                       Tara Hills Drive and waited. Horn saw a burgundy Dodge Ram
                                  27   truck traveling north on San Pablo. Chuck pulled out in front of it,
                                       and Horn saw that Mike was driving the burgundy truck. At some
                                  28   point, Horn also saw Stonebraker on San Pablo Avenue driving a
                                                                         4
                                       shiny black Chevy truck. As Chuck and Horn drove north on San
                                   1   Pablo, Horn saw Colina and Owens on the sidewalk. Chuck “drove
                                       up on them pretty fast and then ... pulled the emergency brake.”
                                   2   Chuck's truck skidded to a stop at the driveway of the Baptist church
                                       within a couple feet of Colina and Owens, and they jumped out of
                                   3   the way.
                                   4   Chuck got out and chased Colina. Colina ran into the church
                                       parking lot and then back to the street heading south on San Pablo
                                   5   Avenue. Mike cut Colina off with his truck, and prevented him from
                                       running further south. Colina ran to the median strip at the
                                   6   intersection of O'Connor Drive, and he and Chuck started fighting.
                                       Horn was north of Chuck because he had started to chase Owens,
                                   7   who had run north on San Pablo. Horn did not run very far because
                                       Owens was “a lot faster than [him],” so he ran back to help Chuck.
                                   8   Stonebraker had parked in front of Chuck's truck and also briefly
                                       chased Owens.
                                   9
                                       Horn observed Colina and Chuck fighting. Chuck hit Colina in the
                                  10   jaw, and Colina hit Chuck in the eye. Chuck was facing toward
                                       Richmond and Colina was facing toward Pinole. Horn heard a
                                  11   gunshot, and “[e]verybody dropped.” Mike's truck was in the lane
                                       closest to the median on northbound San Pablo Avenue. After the
                                  12   gunshot, Chuck and Horn got up and ran to Chuck's truck. Chuck
Northern District of California
 United States District Court




                                       had to run in front of Mike's truck to get to his truck. Chuck seemed
                                  13   shocked and confused. He said to Horn, “what the fuck just
                                       happened?” Three trucks then left the scene headed north on San
                                  14   Pablo Avenue. Stonebraker led the way, followed by Mike and then
                                       Chuck. After they left the church driveway, Chuck called Milhollin.
                                  15
                                       Chuck and Horn drove to Mike's house, and Mike talked to them in
                                  16   the front yard. He told them not to worry, and gave Horn a gun
                                       wrapped in a t-shirt. Mike told Horn to take it to his house and keep
                                  17   it. Horn testified he did not say no to Mike “[b]ecause if I would
                                       have said anything, it would have given him doubt in me of whether
                                  18   or not he could trust me.”
                                  19   Milhollin arrived at the house, and Chuck and Horn borrowed
                                       Milhollin's truck to drive to Horn's house. Horn hid the gun in his
                                  20   closet. He thought the gun was a .38-caliber revolver. He had seen
                                       Mike with the revolver once before when Mike had it at Horn's
                                  21   house during a party. Chuck and Horn returned to Mike's house,
                                       and Mike had left. Chuck told Horn that Mike had gone to a
                                  22   construction site where Claude was working so he would have an
                                       alibi. Horn thought Nazari and Nick Tormey were also at Mike's
                                  23   house.
                                  24   Chuck and Horn went to Nazari's house in Pinole. They hung out in
                                       the garage with Nazari, Milhollin, and Daniel Dye, who was a
                                  25   casual acquaintance. Horn testified, “[Chuck] was pretty much just
                                       saying what had happened. How, you know, we got out and we—he
                                  26   was fighting Ricardo [Colina], and then how his dad pulled up and
                                       how his dad shot and then how we got out of there.” Horn could not
                                  27   remember whether Chuck “said how his dad had shot him or if he
                                       had demonstrated it.” Chuck described or demonstrated the
                                  28   shooting on more than one occasion, and, at trial, Horn could not
                                                                         5
                                       remember what Chuck said about the shooting in Nazari's garage
                                   1   and what he said at other times. Chuck said Mike's weapon was
                                       never outside the truck; the gun was inside the truck when it was
                                   2   fired. Horn recalled that someone in Nazari's garage said, “‘Your
                                       dad must have done it,’” and someone, referring to Mike, said,
                                   3   “‘He's a crazy motherfucker.’”
                                   4   Horn testified that Chuck told him that Mike called and wanted the
                                       gun. So, he and Chuck left Nazari's house and went to Horn's house
                                   5   to get the gun and return it to Mike. [footnote omitted] He and
                                       Chuck drove to Mike's girlfriend's house in Rodeo and gave the gun
                                   6   to him. At that time, Mike was driving a small green car.
                                   7   Late that evening, Chuck sent Horn a text about “Paul,” apparently
                                       referring to Petruzzelli. Horn knew that Chuck talked about the road
                                   8   rage incident with Paul and that Chuck told Paul, “‘They're going to
                                       find out who they're fucking with.’” In his text, Chuck expressed
                                   9   concern that Paul was “putting his name out there,” and connecting
                                       Chuck to the shooting.
                                  10
                                       The day following the murder, detectives Mike Meth and Garrett
                                  11   Schiro interviewed Horn at his house. Horn told them about the
                                       events that led to the fight in front of the church, but he lied and said
                                  12   he did not know who fired the gun. He testified, “I was told not to
Northern District of California




                                       say that” Mike fired the gun, and he did not identify Mike
 United States District Court




                                  13   “[b]ecause I didn't want to be that guy who told on somebody else.”
                                       He was also afraid if he said something, “somebody would come
                                  14   after me.” Meth and Schiro told Horn they knew he was
                                       withholding information, and Horn was arrested as an accessory to
                                  15   murder. Chuck was also arrested that day, but they were both
                                       released within a few days without charges filed.
                                  16
                                       Sometime after his release, Horn was at Mike's house, and Mike and
                                  17   Chuck asked him if he talked to anybody. They had heard he told
                                       the whole story to a woman. Horn denied it, and they told him to
                                  18   keep his mouth shut.
                                  19   Chuck told Horn that his uncle Claude had taken the burgundy truck
                                       to his grandmother's house. Chuck said they would explain any
                                  20   gunshot residue in the truck by saying it was from 4th of July
                                       fireworks. Chuck also told Horn “they had put [Mike's] arms in
                                  21   bleach” to get rid of any gunshot residue.
                                  22   The prosecutor asked Horn whether, after the killing, he learned
                                       “about a plan related to what Mike Titlow was going to do at that
                                  23   scene.” He answered that he remembered “knowing something of
                                       that,” but he could no longer remember what was said about a plan.
                                  24
                                       Sergeant Tiffany Van Hook was the lead detective on the case, and
                                  25   she interviewed Horn at least five times. In addition to Horn's
                                       testimony, the jury heard excerpts of Horn's first and second taped
                                  26   interviews. In Horn's second interview, Van Hook asked if there
                                       had been a conversation between Chuck and Mike “about a gun”
                                  27   after the road rage incident and before the shooting. Horn
                                       responded that, the night of the road rage incident, Chuck told Mike
                                  28   over the phone, “I think these people have guns.” Chuck later told
                                                                           6
                                       Horn, “‘Uh, whenever shit goes down,’ just call his dad.”
                                   1
                                       Horn reported that, at the fight on San Pablo Avenue, nobody had a
                                   2   gun except Mike, and no one else was in Mike's truck. Asked
                                       whether Chuck said Mike was going to “back you guys up with a
                                   3   gun,” Horn answered, “Yeah, he was just—he was supposed to—
                                       what (Chuck) told is he was supposed to be there. And from what
                                   4   [Chuck] knew before is [Mike] was going to be there with an eye on
                                       us. . . .”
                                   5
                                       At Mike's house after the shooting, Horn saw Mike hand the gun to
                                   6   Chuck and say, “‘Take care of this. Get it out of here.’” Mike
                                       directed them to hide the gun at Horn's house. Chuck and Horn
                                   7   borrowed Milhollin's truck because they did not want to carry the
                                       gun in Chuck's truck when they thought the police would be looking
                                   8   for it. Around 7:00 p.m., they returned the gun to Mike at his
                                       girlfriend's house in Rodeo. Horn was driving his truck at this time.
                                   9   In Rodeo, Mike no longer had the burgundy Dodge truck; he was in
                                       a green Honda. Horn said to Chuck that the best way to get rid of
                                  10   the gun was to throw it over a bridge. Horn told Van Hook,
                                       “[Chuck] just came back and told me it was taken care of,” but he
                                  11   was not more specific.
                                  12   Chuck demonstrated to Horn how Mike had shot Colina from his
Northern District of California
 United States District Court




                                       truck. From the way Chuck described the shooting, Horn thought
                                  13   Chuck knew what happened because Mike told him, not because
                                       Chuck saw Mike fire the gun. Chuck demonstrated that Mike held
                                  14   the gun across his chest and did not point the gun out the window of
                                       the truck. Chuck told Horn, “‘He would have fucking shot me if he
                                  15   wasn't—if he would have been six inches more to this side.’” Horn
                                       said Mike's truck was six to ten feet from Colina and Chuck. Horn
                                  16   also told Van Hook that Chuck would not tell on his dad.
                                  17   Van Hook testified that Horn told her of “a plan that he learned
                                       about after the shooting with regard to Mike.” In his second
                                  18   interview, Horn reported that Chuck said the plan had been for
                                       Chuck and Horn not to get out of the truck; the plan was Chuck was
                                  19   going to pull his truck up to Colina and Owens, they were going to
                                       run, and Mike was going to shoot them. Similarly, in a third
                                  20   interview in February 2010, Horn told Van Hook that, after the
                                       shooting, Chuck told him that the initial plan was for Chuck to drive
                                  21   up and Mike was to take care of everything. Horn told Van Hook
                                       that Chuck did not know the plan was they would remain in the
                                  22   truck before the shooting, which was why Chuck and Horn chased
                                       Colina and Owens. Horn believed the only part of the plan Chuck
                                  23   did not know about was that they were not supposed to get out of the
                                       truck.
                                  24
                                       Horn said, when Mike gave them the gun after the shooting, he said
                                  25   to Chuck, “‘Don't worry. This isn't my first time.’” The night Chuck
                                       and Horn were released from jail within a week of the murder,
                                  26   Chuck told Horn that Mike had dunked his arms in bleach the night
                                       of the shooting.
                                  27
                                       In a telephone interview in December 2012, Horn said that before
                                  28   the shooting, he and Chuck were waiting for Mike at Tara Hills
                                                                         7
                                       Drive, and Chuck pulled onto San Pablo Avenue after Mike arrived.
                                   1
                                       Justin Stonebraker
                                   2
                                       Stonebraker testified that his group of friends in 2009 included
                                   3   Chuck, Horn, Milhollin, Nazari, Tormey, and Chris Martin. One
                                       afternoon in August 2009, Chuck called and said to meet him at
                                   4   Nation's Hamburger because he found “‘the guys that flashed the
                                       gun on me. Let's get them.’” Stonebraker drove to Tara Hills Drive
                                   5   and San Pablo Avenue in his black Chevy pickup truck. He had
                                       heard about the car-ramming incident from Chuck, and he intended
                                   6   to help him. Horn called and said they were on San Pablo.
                                   7   Stonebraker headed toward Pinole (north) on San Pablo Avenue and
                                       saw Chuck's truck on a side street to his right. Chuck was ready to
                                   8   make a right turn. Chuck pulled out onto San Pablo Avenue, sped
                                       up, and stopped near Colina and Owens. Stonebraker drove around
                                   9   Chuck's truck to follow Owens and stopped about a block past the
                                       Baptist Church. He got out of his truck and saw Owens trying to
                                  10   jump a fence. At this point, Stonebraker heard what sounded like a
                                       gunshot. He ran to his truck and drove away. As he drove north on
                                  11   San Pablo, he saw a burgundy truck that he had seen before at
                                       Claude's house. Stonebraker did not see who was driving the
                                  12   burgundy truck, and he did not see Mike that day.
Northern District of California
 United States District Court




                                  13   Richie Milhollin
                                  14   Milhollin testified that his friends in the summer of 2009 included
                                       Nazari, Chuck, Horn, Stonebraker, and Martin. He drove a black
                                  15   Chevy truck. At trial, Milhollin did not recall the events of the day
                                       Colina was killed.
                                  16
                                       A recording of Milhollin's August 25, 2009, interview with Meth
                                  17   and Van Hook was played for the jury. Milhollin said Chuck called
                                       him around 3:50 or 4:00 p.m. on August 19. Chuck said he was
                                  18   about to get into a fight and told Milhollin to meet him at Nation's.
                                       Milhollin was with some friends at Nazari's house in Pinole Valley
                                  19   when he got the call. He told Nazari that Chuck was fighting, and
                                       they went to meet him. Milhollin and Martin took Milhollin's truck,
                                  20   and Nazari went in his own truck.
                                  21   As Milhollin drove by the church on San Pablo Avenue, he thought
                                       someone had been hit by a car. He saw Colina lying on the ground.
                                  22   Chuck called and said, “‘Shit[’]s all bad,’” and to meet at his house.
                                       Milhollin drove to Mike's. At the house, Chuck “was all like scared
                                  23   and juiced.” He was yelling and screaming and said he needed
                                       Milhollin's truck. Chuck and Horn took the truck and returned after
                                  24   about five or 10 minutes. At that time, Milhollin sensed Mike was
                                       the shooter.
                                  25
                                       Later that day in Nazari's garage, Chuck told everyone, “I told you
                                  26   we were gonna fight them motherfuckers.” He said he jumped out
                                       of his truck, and Mike almost hit Colina with his truck. Chuck said
                                  27   he was “swinging [at Colina] and all of a sudden he heard pop, pop,
                                       pop, and then he dropped.” Milhollin told Meth, “Then [Chuck]
                                  28   pulls me aside and tells me, you know who did it right? I was like
                                                                         8
                                       yeah, I can fucking put . . . two and two together, I ain't stupid. And
                                   1   he goes well yeah, well that gun is already in the bay now.”
                                   2   Van Hook interviewed Milhollin again in September 2009. He told
                                       her that Mike had been to his house while he was away. Mike told
                                   3   Milhollin's father that Millhollin should talk to Mike when he
                                       returned. Milhollin and Nazari went to see Mike at Claude's house.
                                   4   Mike told Milhollin, “‘You're going to take this to your grave. Keep
                                       your mouth shut.’” Mike also said he thought Nazari might be
                                   5   talking, and he told Milhollin to tell Nazari to keep his mouth shut.
                                   6   Kareem Nazari
                                   7   Nazari testified that he was friends with Milhollin and Martin. He
                                       knew Chuck and considered him an acquaintance through mutual
                                   8   friends. Like Petruzzelli and Milhollin, Nazari did not recall the
                                       events of August 19, 2009. He remembered seeing sheriff's
                                   9   detectives, but did not recall any of his conversations with them.
                                  10   Van Hook interviewed Nazari a week after Colina was killed. He
                                       told her that Milhollin, Martin, and Tormey were at his house on the
                                  11   afternoon of August 19. Milhollin told him Chuck called and said
                                       they needed to go down to the Nation's in Tara Hills because Chuck
                                  12   was going to get into a fight and they were going to help him.
Northern District of California
 United States District Court




                                       Milhollin told Nazari that Chuck said he was going to fight the guys
                                  13   that had previously pulled a gun on him. Milhollin and Martin got
                                       in Milhollin's truck, and Nazari and Tormey got in Nazari's truck.
                                  14   Nazari took San Pablo Avenue and saw a body in the road.
                                       Milhollin called and told him to go to Chuck's house. When he got
                                  15   to the house, Milhollin and Martin were standing on the sidewalk.
                                       Chuck and Horn arrived in Milhollin's truck a short time later.
                                  16   Nazari overheard Chuck saying that Mike was at the fight on San
                                       Pablo Avenue. Nazari demonstrated for Van Hook how Chuck had
                                  17   demonstrated the holding of a gun, but he did not know whether this
                                       meant Mike or Chuck shot the victim.
                                  18
                                       Nazari told Van Hook that Chuck and Horn were at his house later
                                  19   that evening. Milhollin, Tormey, Martin, Dye, and Nazari's
                                       girlfriend were there. Nazari also recalled receiving a text from
                                  20   Milhollin about the gun being thrown over a bridge.
                                  21   On the Sunday after the shooting, Nazari and Milhollin went to
                                       Claude's house, and Milhollin spoke with Mike alone. Later,
                                  22   Milhollin told Nazari that Mike was worried that Nazari was
                                       snitching.
                                  23
                                       Nick Tormey
                                  24
                                       Tormey testified that he was friends with Nazari and hung out with
                                  25   Milhollin, Horn, and Dye. He did not know Chuck. One afternoon
                                       in August 2009, he went with Nazari in Nazari's truck. He thought
                                  26   they were just meeting a friend. On San Pablo Avenue, it appeared
                                       someone had been hit by a car, and Nazari drove to his friend's
                                  27   house. After they arrived, Chuck and other people arrived at the
                                       house; Chuck appeared frantic and paranoid. Tormey asked if they
                                  28   saw the man that had been hit by a car, and they said the person was
                                                                          9
                                       not run over. Tormey saw Mike arrive at the house around the same
                                   1   time in a green Honda. He also seemed frantic and paranoid.
                                   2   Tormey was at Nazari's house when Chuck and Horn arrived there
                                       later that evening in a white truck. Chuck stayed for about 10
                                   3   minutes. He said Horn was in the car with him when the fight
                                       started, and Horn was worried about being a suspect in the shooting.
                                   4   Chuck said his dad was there, and he thought his dad shot the
                                       victim. Everyone said they should throw the gun off a bridge.
                                   5
                                       Additional Evidence
                                   6
                                       A pathologist conducted a postmortem exam on Colina and
                                   7   recovered a bullet from his body. Colina died from a single gunshot
                                       wound of the neck and chest that caused him to bleed to death. The
                                   8   pathologist concluded the gun would have been more than 12 to 15
                                       inches away when fired.
                                   9
                                       A firearms expert testified the bullet recovered from Colina's body
                                  10   was lead and, based on its size and markings, was discharged from
                                       either a .38 Special or .357 Magnum revolver.
                                  11
                                       The day after Colina was killed, the sheriff's department searched
                                  12   Mike's house. A holster for a small revolver and a box of lead .357
Northern District of California
 United States District Court




                                       Magnum ammunition were recovered. No other ammunition was
                                  13   found. The box of ammunition held 50 rounds, and nine rounds
                                       were missing. The firearms expert testified the holster was probably
                                  14   an ankle or leg holster, and would hold a small .357 Magnum
                                       revolver.
                                  15
                                       When Chuck was arrested the day after the killing, his hands were
                                  16   swabbed for gunshot residue (GSR) analysis, and the white tank top
                                       he was wearing was also taken for GSR analysis. No particles of
                                  17   GSR were found on Chuck's hands, but one particle characteristic of
                                       GSR and many particles consistent with GSR were on the tank top.
                                  18   [Footnote omitted.]
                                  19   Sheriff's deputies seized a red Dodge Ram 1500 truck found at the
                                       residence of Mike's mother, Mary Titlow, in Butte County in late
                                  20   August 2009. The truck was registered to Mary and Ernest Titlow,
                                       but receipts with Mike's name and Chuck's name were found inside
                                  21   the truck. Many particles consistent with GSR were found on the
                                       truck's headliner.
                                  22
                                       Phone records for Chuck's cell phone showed that, on August 19,
                                  23   2009, he called Horn shortly before 4:00 p.m., he called Stonebraker
                                       at 4:08 p.m., and he called Mike and Milhollin multiple times
                                  24   between 4:00 p.m. and 5:00 p.m. Mike's cell phone records showed
                                       he called Chuck at 4:11 p.m. Between 5:45 p.m. and 11:00 p.m.,
                                  25   there were eight calls between Mike and Chuck.
                                  26   Defense
                                  27   Mike called Javari Jackson, who was riding in his father's truck as
                                       they drove south on San Pablo Avenue around the time of the
                                  28   shooting. He noticed two young Black men walking, and then saw a
                                                                        10
                                                      dark gray truck pull up on the sidewalk with its tires screeching.
                                   1                  The two Black men ran in opposite directions. One man ran south
                                                      toward Richmond. The driver of the gray truck, who appeared to be
                                   2                  White or Mexican, chased him. A light colored Honda was driving
                                                      north on San Pablo. The Black man ran around the driver's side of
                                   3                  the Honda toward the middle of the road, and the man chasing him
                                                      ran on the other side of the car. The two men met in the middle of
                                   4                  the road. The Black man turned around, “squaring up ready to
                                                      fight,” and the White man swung. It appeared the Black man got
                                   5                  knocked out because he fell to the ground face first. Jackson
                                                      watched the men from the time the truck screeched to a stop at the
                                   6                  sidewalk, and he did not see a red truck pull up to the two men while
                                                      they were fighting.
                                   7
                                                      Mary Titlow testified that she owned a maroon Dodge Ram truck,
                                   8                  which Mike borrowed in March or April of 2009 and returned after
                                                      four or five months. Mary took her husband target shooting in the
                                   9                  truck in November 2008. At that time, he was terminally ill and
                                                      could not get out of the truck. She set up targets for him, and he sat
                                  10                  in the passenger seat and shot his rifle out the window. He died in
                                                      January 2009. Mary never saw Chuck with a gun.
                                  11
                                                      Jessica Johnston testified as a character witness for Chuck. He was
                                  12                  her boyfriend in the summer of 2009. They had an on-again, off-
Northern District of California
 United States District Court




                                                      again relationship for about four or five years. Johnston never saw
                                  13                  Chuck with a gun and he never spoke enthusiastically about guns.
                                                      He was loyal to his friends.
                                  14
                                                      Chuck also played excerpts of taped interviews of Horn, Tormey,
                                  15                  and Nazari.
                                  16   People v. Titlow, No. A138713, 2016 WL 5121799 (Cal. Ct. App. Sept. 21, 2016) (People v.

                                  17   Titlow).

                                  18          Following the jury trial in Contra Costa County Superior Court in 2013, Mike Titlow was

                                  19   convicted of second degree murder and was found to have personally used a firearm causing great

                                  20   bodily injury and death. See Cal. Penal Code §§ 187, 12022.53. He was sentenced to a total of 40

                                  21   years to life in prison, comprised of 15 years to life for the murder plus a consecutive 25 years to

                                  22   life for the firearm enhancement. (His son, Chuck Titlow, was convicted of voluntary

                                  23   manslaughter and being an accessory after the fact, for which he received a prison sentence of 6

                                  24   years, 8 months.)

                                  25          Mike Titlow appealed. The California Court of Appeal affirmed his conviction and the

                                  26   California Supreme Court denied his petition for review.

                                  27          Mike Titlow then filed this action to obtain a federal writ of habeas corpus. He alleges the

                                  28   following claims in his federal petition: (1) the admission of evidence of statements made by
                                                                                        11
                                   1   Chuck Titlow to other persons about the shooting violated Mike Titlow’s rights to due process and

                                   2   confront witnesses under the Fifth, Sixth, and Fourteenth Amendments; (2) the admission of Mr.

                                   3   Horn’s statement that Chuck Titlow said that Mike Titlow had a “plan” to shoot the victim

                                   4   violated Mike Titlow’s right to due process; (3) the prosecutor’s misconduct during closing

                                   5   argument violated Mike Titlow’s right to due process; and (4) the cumulative effect of the trial

                                   6   errors prejudiced Mike Titlow.

                                   7          Respondent has filed an answer. Mike Titlow has filed a traverse. The matter is now

                                   8   ready for decision.

                                   9                               III.      JURISDICTION AND VENUE

                                  10          This Court has subject matter jurisdiction over this action for a writ of habeas corpus under

                                  11   28 U.S.C. § 2254. 28 U.S.C. § 1331. This action is in the proper venue because the petition

                                  12   concerns the conviction and sentence of a person convicted in Contra Costa County, California,
Northern District of California
 United States District Court




                                  13   which is within this judicial district. 28 U.S.C. §§ 84, 2241(d).

                                  14                                 IV.       STANDARD OF REVIEW

                                  15          This Court may entertain a petition for writ of habeas corpus “in behalf of a person in

                                  16   custody pursuant to the judgment of a State court only on the ground that he is in custody in

                                  17   violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a).

                                  18          The Antiterrorism And Effective Death Penalty Act of 1996 (“AEDPA”) amended § 2254

                                  19   to impose new restrictions on federal habeas review. A petition may not be granted with respect to

                                  20   any claim that was adjudicated on the merits in state court unless the state court’s adjudication of

                                  21   the claim: “(1) resulted in a decision that was contrary to, or involved an unreasonable application

                                  22   of, clearly established Federal law, as determined by the Supreme Court of the United States; or

                                  23   (2) resulted in a decision that was based on an unreasonable determination of the facts in light of

                                  24   the evidence presented in the State court proceeding.” 28 U.S.C. § 2254(d).

                                  25          “Under the ‘contrary to’ clause, a federal habeas court may grant the writ if the state court

                                  26   arrives at a conclusion opposite to that reached by [the Supreme] Court on a question of law or if

                                  27   the state court decides a case differently than [the] Court has on a set of materially

                                  28   indistinguishable facts.” Williams (Terry) v. Taylor, 529 U.S. 362, 412-13 (2000).
                                                                                         12
                                   1          “Under the ‘unreasonable application’ clause, a federal habeas court may grant the writ if

                                   2   the state court identifies the correct governing legal principle from [the Supreme] Court’s

                                   3   decisions but unreasonably applies that principle to the facts of the prisoner’s case.” Id. at 413.

                                   4   “[A] federal habeas court may not issue the writ simply because that court concludes in its

                                   5   independent judgment that the relevant state-court decision applied clearly established federal law

                                   6   erroneously or incorrectly. Rather, that application must also be unreasonable.” Id. at 411. “A

                                   7   federal habeas court making the ‘unreasonable application’ inquiry should ask whether the state

                                   8   court’s application of clearly established federal law was ‘objectively unreasonable.’” Id. at 409.

                                   9          The state-court decision to which § 2254(d) applies is the “last reasoned decision” of the

                                  10   state court. See Ylst v. Nunnemaker, 501 U.S. 797, 803-04 (1991). “When there has been one

                                  11   reasoned state judgment rejecting a federal claim, later unexplained orders upholding that

                                  12   judgment or rejecting the same claim rest upon the same ground.” Ylst, 501 U.S. at 803. When
Northern District of California
 United States District Court




                                  13   confronted with an unexplained decision from the last state court to have been presented with the

                                  14   issue, “the federal court should ‘look through’ the unexplained decision to the last related state-

                                  15   court decision that does provide a relevant rationale. It should then presume that the unexplained

                                  16   decision adopted the same reasoning.” Wilson v. Sellers, 138 S. Ct. 1188, 1192 (2018). The

                                  17   presumption that a later summary denial rests on the same reasoning as the earlier reasoned

                                  18   decision is a rebuttable presumption and can be overcome by strong evidence. Kernan v.

                                  19   Hinojosa, 136 S. Ct. 1603, 1605-06 (2016).

                                  20          Section 2254(d) generally applies to unexplained as well as reasoned decisions. “When a

                                  21   federal claim has been presented to a state court and the state court has denied relief, it may be

                                  22   presumed that the state court adjudicated the claim on the merits in the absence of any indication

                                  23   or state-law procedural principles to the contrary.” Harrington v. Richter, 562 U.S. 86, 99 (2011).

                                  24   When the state court has denied a federal constitutional claim on the merits without explanation,

                                  25   and there is no lower state court decision to “look through” to, the federal habeas court “must

                                  26   determine what arguments or theories supported or . . . could have supported, the state court’s

                                  27   decision; and then it must ask whether it is possible fairminded jurists could disagree that those

                                  28   arguments or theories are inconsistent with the holding in a prior decision of [the U.S. Supreme]
                                                                                         13
                                   1   Court.” Id. at 102.

                                   2                                         V.       DISCUSSION

                                   3   A.     Admission of Evidence of Chuck Titlow’s Statements To Third Parties

                                   4          1.      Trial Court Proceedings

                                   5          Mike Titlow contends that his constitutional rights were violated when the trial court

                                   6   admitted evidence that Chuck Titlow had made statements inculpating Mike Titlow to several

                                   7   witnesses. The statements at issue were made by Chuck Titlow at a gathering in Mr. Nazari’s

                                   8   garage the evening of the shooting. Docket No. 1 at 46.

                                   9                  The statements were: [(1)] that Chuck described his fight with
                                                      Colina and said that Mike had driven up so close during the fight
                                  10                  that he almost hit Chuck and Colina; [(2)] that Chuck demonstrated
                                                      to Millhollin how Mike has fired the gun across his body and said
                                  11                  that Mike had thrown the gun off a bridge; [(3)] that Chuck told his
                                                      friends not to talk about the shooting; [(4)] that Chuck told Kellen
                                  12                  how Mike had pulled up in the truck almost hitting Chuck and
Northern District of California
 United States District Court




                                                      Colina and how Mike fired the gun while reaching across his body;
                                  13                  [(5)] that Chuck told Kellen that Mike was going to bring a gun in
                                                      case Colina had a gun; [(6)] that Chuck told Kellen how Mike said
                                  14                  he planned to shoot Colina; and [(7)] that Chuck implicated Mike in
                                                      the murder.
                                  15

                                  16          The trial court rejected the defense motion to exclude these statements as inadmissible

                                  17   hearsay, ruling instead that they were declarations against interest admissible under California

                                  18   Evidence Code section 1230.2 The trial court explained that the evidence allowed a reasonable

                                  19   inference that Chuck Titlow had informed his father he intended to fight and believed that Mr.

                                  20   Colina had a gun, and allowed a reasonable inference that Chuck Titlow was aware his father had

                                  21   access to a gun. It was against Chuck Titlow’s “penal interest in describing his father’s conduct as

                                  22   well as his own in setting up these circumstances and engaging in the fight. It did expose and does

                                  23   expose Chuck to very significant culpability.” RT 1271. The trial court also found that the

                                  24

                                  25   2
                                         California Evidence Code section 1230 provides: “Evidence of a statement by a declarant
                                  26   having sufficient knowledge of the subject is not made inadmissible by the hearsay rule if the
                                       declarant is unavailable as a witness and the statement, when made, was so far contrary to the
                                  27   declarant's pecuniary or proprietary interest, or so far subjected him to the risk of civil or criminal
                                       liability, or so far tended to render invalid a claim by him against another, or created such a risk of
                                  28   making him an object of hatred, ridicule, or social disgrace in the community, that a reasonable
                                       man in his position would not have made the statement unless he believed it to be true.”
                                                                                           14
                                   1   statements were against Chuck Titlow’s “familial interest” and subjected him to social approbation

                                   2   and damaging the family ties with his father. RT 1272. The trial court further found that Chuck

                                   3   Titlow’s statements were highly reliable based on these circumstances: (a) he was speaking to his

                                   4   “closest friends, the people he invited to back him up in this fight”; (b) he did “not have a motive

                                   5   to falsely implicate his father and lift blame from himself” because the people to whom the

                                   6   statements were made were not aligned with law enforcement; and (c) he did not have a motive to

                                   7   “falsely implicate his father in the shooting” because the Titlow family was close. RT 1271.

                                   8          2.      State Appellate Court Decision

                                   9          On appeal, Mike Titlow argued that the admission of the statements made by Chuck Titlow

                                  10   violated his rights under the Confrontation Clause and the Due Process Clause of the U.S.

                                  11   Constitution, as well as his state law rights. He argued on appeal (as he does here) that,

                                  12   notwithstanding the major change in Confrontation Clause analysis worked by Crawford v.
Northern District of California
 United States District Court




                                  13   Washington, 541 U.S. 36 (2004), older Confrontation Clause cases and other general Due Process

                                  14   Clause cases from the U.S. Supreme Court support the view that the admission of a nontestifying

                                  15   codefendant’s statement is unconstitutional. See Docket No. 1 at 44, 54-60.

                                  16          The California Court of Appeal rejected the argument that Mike Titlow’s federal

                                  17   constitutional rights were violated by the admission of the six statements by Chuck Titlow.

                                  18                  “[I]n Ohio v. Roberts (1980) 448 U.S. 56, 66, [Roberts] [the
                                                      Unite[d] States Supreme Court] construed the federal Constitution's
                                  19                  confrontation right as allowing the use at trial of any out-of-court
                                                      statements that were within a ‘firmly rooted hearsay exception’ or
                                  20                  had ‘particularized guarantees of trustworthiness.’ But some 25
                                                      years later, in Crawford [v. Washington (2004) 541 U.S. 36
                                  21                  (Crawford) ], the high court abandoned that approach and adopted
                                                      this general rule: The prosecution may not use ‘[t]estimonial
                                  22                  statements' of a witness who does not appear at trial, unless the
                                                      witness is unavailable to testify and the defendant had a prior
                                  23                  opportunity for cross-examination.” (People v. Dungo (2012) 55
                                                      Cal.4th 608, 616.)
                                  24
                                                      Mike concedes the admission of evidence of Chuck's statements to
                                  25                  his friends did not violate his Sixth Amendment right to confront
                                                      witnesses because the statements were not testimonial. Despite this
                                  26                  concession, he argues admitting this evidence violated his
                                                      constitutional right to due process because Chuck's statements were
                                  27                  “unreliable” and lacked “sufficiently particularized guarantees of
                                                      trustworthiness.” Mike relies on Lilly v. Virginia (1999) 527 U.S.
                                  28                  116, 139 (Lilly), in which the United States Supreme Court
                                                                                        15
                                                     concluded an accomplice's statement inculpating another was not so
                                   1                 reliable that there was no need for cross-examination under the
                                                     confrontation clause. But Lilly predated Crawford, and the Lilly
                                   2                 court applied the now-rejected reliability test set forth in Roberts.3
                                                      (Lilly, supra, 527 U.S. at pp. 135–139.) “Roberts, supra, 448 U.S.
                                   3                 56, and its progeny are overruled for all purposes. . . . Thus, there is
                                                     no basis for an inference that, even if a hearsay statement is
                                   4                 nontestimonial, it must nonetheless undergo a Roberts analysis
                                                     before it may be admitted under the Constitution.” (People v. Cage
                                   5                 (2007) 40 Cal.4th 965, 981, fn. 10, italics added.) Accordingly,
                                                     Lilly has no bearing on whether the admission of Chuck's
                                   6                 nontestimonial hearsay statements was constitutional. (Ibid.; see
                                                     United States v. Smalls (10th Cir. 2010) 605 F.3d 765, 773
                                   7                 [“Roberts [is] no longer good law ... , rendering Lilly a dead
                                                     letter”].)
                                   8
                                                             [Footnote 3:] Under the prior rule, any hearsay
                                   9                         statement (testimonial or not) made by an unavailable
                                                             declarant was admissible only if it bore adequate “‘indicia of
                                  10                         reliability.’” (Roberts, supra, 448 U.S. at p. 66.)
                                  11                 Mike argues Lilly establishes that the admission of evidence of
                                                     Chuck's hearsay statements violated his constitutional right to
                                  12                 reliable evidence under the due process clause. But Lilly was
Northern District of California
 United States District Court




                                                     decided based on the confrontation clause. Even when it was good
                                  13                 law, it had no relevance to due process analysis. Essentially, Mike's
                                                     argument is that the Roberts reliability test (as applied in Lilly)
                                  14                 survives Crawford through the due process clause. But Crawford
                                                     overruled Roberts in part because “[r]eliability is an amorphous, if
                                  15                 not entirely subjective, concept” and because the Roberts reliability
                                                     test was “so unpredictable.” (Crawford, supra, 541 U.S. at p. 63.)
                                  16                 Justice Kennedy later observed that Crawford rejected the Roberts
                                                     reliability test “to delink the intricacies of hearsay law from a
                                  17                 constitutional mandate” and “to allow the States, in their own courts
                                                     and legislatures and without this Court's supervision, to explore and
                                  18                 develop sensible, specific evidentiary rules pertaining to the
                                                     admissibility of certain statements.” (Bullcoming v. New Mexico
                                  19                 (2011) 564 U.S. 647, 681, (dis. opn. of Kennedy, J.) Given this
                                                     history, we see no basis to conclude the Roberts reliability test
                                  20                 nonetheless survives as a constitutional standard governing the
                                                     admissibility of nontestimonial hearsay statements with its source as
                                  21                 the due process clause instead of the confrontation clause. (Ibid.;
                                                     see Simons, Cal. Evidence Manual (2016 ed.), § 2:113, p. 205
                                  22                 [“There is no reason to believe that the Roberts reliability test will
                                                     be resurrected through the Due Process Clause.”].)
                                  23

                                  24   People v. Titlow, 2016 WL 5121799, at *10-11. The California Court of Appeal also rejected

                                  25   Mike Titlow’s state law challenge to the admission of the evidence under California Evidence

                                  26   Code section 1230. People v. Titlow, 2016 WL 5121799, at *11-14.

                                  27          As the last reasoned decision from a state court, the California Court of Appeal’s decision

                                  28   is the decision to which § 2254(d) is applied. See Wilson, 138 S. Ct. at 1192. Mike Titlow is
                                                                                        16
                                   1   entitled to habeas relief only if the California Court of Appeal’s decision was contrary to, or an

                                   2   unreasonable application of, clearly established federal law from the U.S. Supreme Court, or was

                                   3   based on an unreasonable determination of the facts in light of the evidence presented.

                                   4          3.      Analysis of Federal Constitutional Claims

                                   5          Mike Titlow urges that the admission of Chuck Titlow’s statements violated his rights

                                   6   under the Sixth Amendment’s Confrontation Clause and the Fourteenth Amendment’s Due

                                   7   Process Clause.3 Although he asserts a Confrontation Clause claim, he concedes that current law

                                   8   precludes relief under the Confrontation Clause and urges instead that principles from old

                                   9   Confrontation Clause cases now support relief under the Due Process Clause.4

                                  10          About fifteen years ago, the Supreme Court's decision in Crawford v. Washington, 541

                                  11   U.S. 36 (2004), dramatically changed Confrontation Clause jurisprudence, and abandoned the

                                  12   analytic framework from Ohio v. Roberts, 448 U.S. 56 (1980), that had been used for many years.
Northern District of California
 United States District Court




                                  13   Mike Titlow’s habeas petition contends that Crawford left the Roberts test intact as a test for

                                  14   whether a due process violation had occurred and that, applying the Roberts test, a due process

                                  15   violation occurred when certain nontestimonial hearsay was admitted at his trial. His

                                  16   Confrontation Clause argument fails because the Supreme Court has determined that Crawford did

                                  17   not leave the Roberts test intact; instead, the rule now is that the Confrontation Clause simply does

                                  18
                                  19
                                       3
                                         Mike Titlow also argues that the evidence violated his rights under the Fifth Amendment’s Due
                                       Process Clause, and lumps together his Fifth and Fourteenth Amendment due process arguments.
                                  20   The Fifth Amendment argument is a nonstarter because the Fifth Amendment’s Due Process
                                       Clause applies to federal action rather than state action. See generally United States v. Navarro,
                                  21   800 F.3d 1104, 1112 n.6 (9th Cir. 2015) (U.S. Sentencing Commission’s guidelines are governed
                                       by Fifth Amendment’s Due Process Clause, rather than Fourteenth Amendment, because it is a
                                  22   federal actor and not a state actor); Zutz v. Nelson, 601 F.3d 842, 849 n.4 (8th Cir. 2010) (Fifth
                                       Amendment claim against local water board actors fails because the “‘Fifth Amendment’s Due
                                  23   Process Clause applies only to the federal government or federal actions”). Mike Titlow’s due
                                       process claim must be brought under the Fourteenth Amendment because it is the Fourteenth
                                  24   Amendment’s Due Process Clause that applies to state action, such as his state court trial.
                                       4
                                  25    Although Mike Titlow captioned his claim as a claim for a violation of his Fifth, Sixth, and
                                       Fourteenth Amendment rights, see Docket No. 1 at 43, he stated in the text of his petition that his
                                  26   “Confrontation Clause rights are not implicated by Chuck’s statements made in Nazari’s garage”
                                       because “Chuck’s statements are not testimonial” under Crawford and Davis. Docket No. 1 at 57.
                                  27   Nonetheless, the Court must do a Confrontation Clause analysis because Mike Titlow asserts a
                                       Confrontation Clause claim in the heading in his petition, even though most of his Confrontation
                                  28   Clause discussion is a means to the end of using Confrontation Clause authorities to make a Due
                                       Process Clause argument.
                                                                                       17
                                   1   not apply to nontestimonial evidence. His Due Process Clause argument fails because the

                                   2   Supreme Court has not issued a holding that the Due Process Clause requires that the Roberts test

                                   3   or any test for establishing reliability must be satisfied for hearsay evidence to be admissible at

                                   4   trial. The analysis is explained in more detail below.

                                   5                          Confrontation Clause Claim

                                   6          The Confrontation Clause of the Sixth Amendment provides that in criminal cases the

                                   7   accused has the right to “be confronted with witnesses against him.” U.S. Const. amend. VI. The

                                   8   ultimate goal of the Confrontation Clause “is to ensure reliability of evidence, but it is a

                                   9   procedural rather than a substantive guarantee. It commands, not that evidence be reliable, but

                                  10   that reliability be assessed in a particular manner: by testing in the crucible of cross-examination.”

                                  11   Crawford, 541 U.S. at 61.

                                  12          The Confrontation Clause applies to all “testimonial” statements. See Crawford, 541 U.S.
Northern District of California
 United States District Court




                                  13   at 50–51. “Testimony . . . is typically a solemn declaration or affirmation made for the purpose of

                                  14   establishing or proving some fact.” Id. at 51 (internal quotation marks and brackets omitted); id.

                                  15   at 68 (“[w]hatever else the term covers, it applies at a minimum to prior testimony at a preliminary

                                  16   hearing, before a grand jury, or at a former trial; and to police interrogations”). The “primary

                                  17   purpose” test establishes the boundaries of testimonial evidence. Statements are testimonial: (1)

                                  18   “when they result from questioning, ‘the primary purpose of [which was] to establish or prove past

                                  19   events potentially relevant to later criminal prosecution,’ Davis v. Washington, 547 U.S. 813, 822

                                  20   (2006),” and (2) “when written statements are ‘functionally identical to live, in-court testimony,’

                                  21   ‘made for the purpose of establishing or proving some fact’ at trial, Melendez-Diaz v.

                                  22   Massachusetts, 557 U.S. 305, 310-11 (2009).” Lucero v. Holland, 902 F.3d 979, 989 (9th Cir.

                                  23   2018) (alteration in original) (citing Ohio v. Clark, 135 S. Ct. 2173, 2179 (2015)). See, e.g., Davis

                                  24   v. Washington, 547 U.S. 813, 826-28 (2006) (victim’s frantic statements to a 911 operator naming

                                  25   the assailant who had just hurt her were not testimonial); id. at 829–30 (victim’s statements to

                                  26   officer telling him what had happened were testimonial, as there was no emergency in progress

                                  27   and were made after officer had separated victim and assailant); Crawford, 541 U.S. at 39–40, 68

                                  28   (statements were testimonial where made by witness at police station to a series of questions posed
                                                                                         18
                                   1   by an officer who had given Miranda warnings to witness and was taping and making notes of the

                                   2   answers).

                                   3          Before Crawford was decided, the Confrontation Clause analysis had been governed by the

                                   4   “indicia of reliability” test set out in Ohio v. Roberts, 448 U.S. 56, 65–66 (1980). Under the

                                   5   Roberts test, hearsay statements could be introduced only if the witness was unavailable at trial

                                   6   and the statements had “adequate indicia of reliability,” i.e., the statements fell within a “firmly

                                   7   rooted hearsay exception” or bore “particularized guarantees of trustworthiness.” Roberts, 448

                                   8   U.S. at 66. Roberts was overruled in Crawford, although some readers of the Crawford opinion

                                   9   believed that Roberts was not overruled as to nontestimonial statements. Two years later, the

                                  10   Supreme Court clarified in Davis v. Washington, 547 U.S. 813, 821 (2006), that the Roberts test

                                  11   had no continuing validity. Nontestimonial hearsay, “while subject to traditional limitations upon

                                  12   hearsay evidence, is not subject to the Confrontation Clause.” Davis, 547 U.S. at 821; see also
Northern District of California
 United States District Court




                                  13   Whorton v. Bockting, 549 U.S. 406, 420 (2007) (referring to “Crawford’s elimination of

                                  14   Confrontation Clause protection against the admission of unreliable out-of-court nontestimonial

                                  15   statements”); United States v. Larson, 495 F.3d 1094, 1099 n.4 (9th Cir. 2007) (en banc) (Roberts

                                  16   test no longer survives and nontestimonial statements are now outside the scope of the protection

                                  17   of the Confrontation Clause).

                                  18          The California Court of Appeal’s rejection of Mike Titlow’s Confrontation Clause claim

                                  19   was not an unreasonable application of Crawford, Davis, and Bockting. Mike Titlow does not

                                  20   contend that the statements of Chuck Titlow to friends and acquaintances in the garage were

                                  21   testimonial; indeed, he concedes that “Chuck’s statements are not testimonial.” Docket No. 1 at

                                  22   57. These statements made to friends and acquaintances at a social gathering were just the sort of

                                  23   communications that courts have repeatedly held to be nontestimonial and therefore outside the

                                  24   protection of the Confrontation Clause. See, e.g., Lucero, 902 F.3d at 989 (secret note written from

                                  25   prisoner to prisoner “was not ‘testimonial’ under any plausible understanding of that term”

                                  26   because it was not functionally identical to live in-court testimony and did not have the primary

                                  27   purpose of assisting in the defendant’s prosecution); Desai v. Booker, 732 F.3d 628, 630 (6th Cir.

                                  28   2013) (“the Confrontation Clause no longer applied to nontestimonial hearsay such as the friend-
                                                                                         19
                                   1   to-friend confession”); United States v. DeLeon, 678 F.3d 317, 321–24 (4th Cir. 2012), judgment

                                   2   vacated on other grounds, 570 U.S. 913 (2013) (admission of evidence of stepson's statements

                                   3   describing his defendant-stepfather's disciplinary methods to social worker made several months

                                   4   before the stepson died did not implicate the Confrontation Clause because they were made for

                                   5   purposes of formulating a family treatment plan and were not testimonial); United States v.

                                   6   Berrios, 676 F.3d 118, 127–28 (3d Cir. 2012) (admission of evidence of surreptitiously recorded

                                   7   jailhouse conversations between codefendants did not violate the Confrontation Clause because

                                   8   they were not testimonial). Given that Chuck Titlow’s statements to friends and acquaintances in

                                   9   the garage were nontestimonial statements, the Confrontation Clause did not offer any protection

                                  10   against their admission under current Supreme Court precedent. The Supreme Court's Crawford,

                                  11   Davis and Bockting decisions have clearly established that the Roberts reliability test to determine

                                  12   whether the Confrontation Clause is violated no longer applies and that nontestimonial hearsay
Northern District of California
 United States District Court




                                  13   evidence is not covered by the Confrontation Clause.

                                  14          Mike Titlow also appears to urge that Bruton v. United States, 391 U.S. 123 (1968), limits

                                  15   the admissibility of Chuck Titlow’s statements to friends and acquaintances in the garage. The

                                  16   Bruton rule is a specialized rule that provides Confrontation Clause protection against the

                                  17   admission of a “facially incriminating confession of a nontestifying codefendant” at a joint trial,

                                  18   “even if the jury is instructed to consider the confession only against the codefendant.”

                                  19   Richardson v. Marsh, 481 U.S. 200, 207 (1987). The Bruton rule provides no help to Mike

                                  20   Titlow, however, because it only applies to testimonial statements, as the Ninth Circuit recently

                                  21   held in Lucero, 902 F.3d at 987-88. “[T]he Bruton limitation on the introduction of codefendants’

                                  22   out-of-court statements is necessarily subject to Crawford’s holding that the Confrontation Clause

                                  23   is concerned only with testimonial out-of-court statements.” Lucero, 902 F.3d at 987-88. Because

                                  24   Chuck Titlow’s statements to his friends and acquaintances at the gathering in the garage were

                                  25   nontestimonial, the Bruton rule does not apply to those statements.

                                  26          Mike Titlow relies heavily on the Confrontation Clause case of Lilly v. Virginia, 527 U.S.

                                  27   116 (1999), although he relies on it for a due process argument rather than a Confrontation Clause

                                  28   argument. In any event, Lilly does not help him in the Confrontation Clause context. Lilly held
                                                                                        20
                                   1   that accomplice confessions implicating a defendant on trial are presumptively unreliable. 527

                                   2   U.S. at 131. Lilly’s discussion about unreliability of accomplice statements is an application of the

                                   3   Ohio v. Roberts test that considered the indicia of reliability of the evidence to be key to its

                                   4   admissibility under the Confrontation Clause, but Crawford has abandoned that approach. Jones

                                   5   v. Premo, 513 F. App’x 648 (9th Cir. 2013). Crawford did not actually overrule Lilly, but the

                                   6   factual difference between Lilly and Mike Titlow’s case means that Lilly does not apply here.

                                   7   Specifically, the evidence at issue in Lilly was a confession made during police interrogation, see

                                   8   Lilly, 527 U.S. at 120–21, and therefore was testimonial hearsay of just the sort that Crawford

                                   9   determined was covered by the Confrontation Clause. Crawford recognized that very point in its

                                  10   reference to Lilly, as Crawford noted that even where its recent cases (including Lilly) had

                                  11   followed the reasoning of Roberts, those cases made a distinction for testimonial hearsay, and

                                  12   testimonial hearsay required unavailability and prior cross-examination. See Crawford, 541 U.S. at
Northern District of California
 United States District Court




                                  13   58 (Lilly “excluded testimonial statements that the defendant had had no opportunity to test by

                                  14   cross-examination”); see also Davis, 547 U.S. at 825. Thus, the fact that the Supreme Court did

                                  15   not overrule Lilly (which concerned testimonial hearsay) does not provide any support for the

                                  16   argument that the Roberts test survives or that the Confrontation Clause continues to apply to

                                  17   nontestimonial hearsay. Mike Titlow sees his case and Lilly as similar because both involved

                                  18   confession-type statements by accomplices, but the critical difference in this post-Crawford era is

                                  19   that the statement in Mike Titlow’s case was to friends and acquaintances in a social gathering

                                  20   (and, therefore, nontestimonial) whereas the Lilly confession was during police interrogation (and,

                                  21   therefore, testimonial). See generally United States v. Smalls, 605 F.3d 765, 773 (10th Cir. 2010)

                                  22   (district court erred in applying Roberts test to accomplice's statement to confidential informant

                                  23   because it was nontestimonial; “Roberts was no longer good law when the district court made its

                                  24   decision in this case, rendering Lilly a dead letter and eviscerating not only the presumption of

                                  25   unreliability, but the entire foundation upon which the district court's order rested”).

                                  26          In sum, the statements made by Chuck Titlow to friends and acquaintances at the gathering

                                  27   in the garage were nontestimonial and their admission did not implicate, let alone violate, the

                                  28   Confrontation Clause. The California Court of Appeal’s rejection of the Confrontation Clause
                                                                                         21
                                   1   claim was not an unreasonable application of, or contrary to, clearly established law from the U.S.

                                   2   Supreme Court.

                                   3                          Due Process Clause Claim

                                   4          Mike Titlow argues that the admission of those same statements made by Chuck Titlow to

                                   5   the friends and acquaintances in the garage violated his rights under the Fourteenth Amendment’s

                                   6   Due Process Clause. He relies on Supreme Court cases that are legally and factually inapposite.

                                   7   Mike Titlow’s due process analysis fails largely due to the limitations placed on federal habeas

                                   8   relief by the AEDPA.

                                   9                          i.     AEDPA Limits Novel Analysis and Extension of Precedent

                                  10          As mentioned earlier, federal habeas relief is barred in a case governed by the AEDPA

                                  11   unless the state court’s rejection of a claim was “contrary to, or involved an unreasonable

                                  12   application of, clearly established federal law, as determined by the Supreme Court of the United
Northern District of California
 United States District Court




                                  13   States.” 28 U.S.C. § 2254(d)(1). The phrase “clearly established law” refers to “the holdings, as

                                  14   opposed to the dicta, of [the Supreme] Court’s decisions as of the time of the relevant state-court

                                  15   decision.” Williams (Terry) v. Taylor, 529 U.S. 362, 412 (2000).

                                  16          A holding under one constitutional provision does not equate to a holding under another

                                  17   constitutional provision. See Premo v. Moore, 562 U.S. 115, 127-28 (2011). In Premo, the Ninth

                                  18   Circuit had granted relief on a claim that petitioner’s Sixth Amendment right to effective

                                  19   assistance of counsel was violated when counsel failed to move to suppress a confession before

                                  20   advising him to plead guilty. Id. at 119-20. The Ninth Circuit found the state court’s rejection of

                                  21   the claim to be an unreasonable application of Strickland v. Washington, 466 U.S. 668 (1984), the

                                  22   essential ineffective-assistance case, and contrary to Arizona v. Fulminante, 499 U.S. 279 (1991),

                                  23   a case regarding the admission of allegedly coerced confessions. See Premo, 562 U.S. at 120.

                                  24   The Supreme Court determined that the Ninth Circuit had erred in finding the state court’s

                                  25   rejection of the ineffective-assistance claim to be contrary to Fulminante because Fulminante

                                  26   “says nothing about the Strickland standard of effectiveness.” Premo, 562 U.S. at 128. In holding

                                  27   that the rejection of an ineffective-assistance claim was contrary to Fulminante, the Ninth Circuit

                                  28   had “transposed that case into a novel context; and novelty alone—at least insofar as it renders the
                                                                                        22
                                   1   relevant rule less than ‘clearly established’—provides a reason to reject it under AEDPA.” Premo,

                                   2   562 U.S. at 127; see, e.g., Littlejohn v. Trammell, 704 F.3d 817, 849-50 (10th Cir. 2013) (Supreme

                                   3   Court holding that defendant’s testimony at first trial given only because his illegally obtained

                                   4   confessions had been admitted in violation of his Fifth Amendment rights had to be excluded as

                                   5   fruit of the poisonous tree could not be extended to the novel context of a defendant who felt

                                   6   personally compelled to testify to give his side of story after evidence of his voluntary confession

                                   7   to a private actor properly was admitted).

                                   8          A state court’s failure to extend a Supreme Court rule to a new context does not support

                                   9   relief under § 2254(d)(1). “Section 2254(d)(1) provides a remedy for instances in which a state

                                  10   court unreasonably applies this Court’s precedent; it does not require state courts to extend that

                                  11   precedent or license federal courts to treat the failure to do so as error.” White v. Woodall, 572

                                  12   U.S. 415, 426 (2014) (in capital case, not objectively unreasonable for state court not to extend to
Northern District of California
 United States District Court




                                  13   the penalty phase a constitutional rule that applies to guilt phase).

                                  14                          ii.     Analysis of Due Process Claim

                                  15          Mike Titlow argues that various cases support relief under the Due Process Clause for the

                                  16   admission of Chuck Titlow’s statements to friends and acquaintances. He relies heavily on Lilly v.

                                  17   Virginia, 527 U.S. 116, for his argument that unreliable evidence, such as declarations against

                                  18   penal interest that lack sufficient guarantees of trustworthiness, violate the defendant’s

                                  19   constitutional right to due process. Docket No. 1 at 54-60. But Lilly is a Confrontation Clause

                                  20   case (as discussed earlier in this order), and does not even mention the Due Process Clause. See

                                  21   Lilly, 527 U.S. at 120 (“The question presented in this case is whether the accused’s Sixth

                                  22   Amendment right ‘to be confronted with the witnesses against him’ was violated by admitting into

                                  23   evidence at his trial a nontestifying accomplice’s entire confession that contained some statements

                                  24   against the accomplice's penal interest and others that inculpated the accused.”); id. at 139 (“The

                                  25   admission of the untested confession of [the nontestifying accomplice] violated petitioner’s

                                  26   Confrontation Clause rights.”). The California Court of Appeal’s failure to extend Lilly to the due

                                  27   process context does not support relief under § 2254(d)(1). AEDPA “does not require state courts

                                  28   to extend [Supreme Court] precedent.” White, 572 U.S. at 426; Premo, 562 U.S. at 127 (using a
                                                                                         23
                                   1   case in a novel context “renders the relevant rule less than ‘clearly established’” and provides a

                                   2   reason to reject it under AEDPA).

                                   3          Mike Titlow cites Bruton, 391 U.S. at 130-32, to argue that “the admission of a non-

                                   4   testifying codefendant’s statement with a limiting instruction . . . violates the defendant’s due

                                   5   process rights.” Docket No. 1 at 44. But Bruton’s holding rested only on the Confrontation

                                   6   Clause and not on the Due Process Clause. See Bruton, 391 U.S. at 126 (“We hold that, because

                                   7   of the substantial risk that the jury, despite instructions to the contrary, looked to the incriminating

                                   8   extrajudicial statements in determining petitioner’s guilt, admission of [codefendant’s] confession

                                   9   in this joint trial violated petitioner’s right of cross-examination secured by the Confrontation

                                  10   Clause of the Sixth Amendment.”). The California Court of Appeal did not run afoul of §

                                  11   2254(d)(1) by failing to extend Bruton to the due process context. See White, 572 U.S. at 426;

                                  12   Premo, 562 U.S. at 127.
Northern District of California
 United States District Court




                                  13          Another case cited by Mike Titlow, Michigan v. Bryant, 562 U.S. 344 (2011), held that the

                                  14   wounded victim’s statements made to police to meet an ongoing emergency “were not testimonial

                                  15   and that their admission at [defendant’s] trial did not violate the Confrontation Clause.” Id. at 378.

                                  16   The case did not have any holding based on the Due Process Clause. As with Lilly and Bruton, the

                                  17   California Court of Appeal did not run afoul of § 2254(d)(1) by failing to extend Bryant to the due

                                  18   process context. See White, 572 U.S. at 426; Premo, 562 U.S. at 127. Bryant did mention the Due

                                  19   Process Clause in a footnote: “Of course the Confrontation Clause is not the only bar to

                                  20   admissibility of hearsay statements at trial. State and federal rules of evidence prohibit the

                                  21   introduction of hearsay, subject to exceptions. Consistent with those rules, the Due Process

                                  22   Clauses of the Fifth and Fourteenth Amendments may constitute a further bar to admission of, for

                                  23   example, unreliable evidence.” Id. at 370 n.13. This footnote which leaves open and ill-defined

                                  24   possible Due Process claims is not the holding of the case, however, and therefore is not “clearly

                                  25   established law” for purposes of § 2254(d)(1). See Williams, 529 U.S. at 412.

                                  26          Another case cited by Mike Titlow at least has a holding resting on the Due Process

                                  27   Clause, but it still does not help him because it addressed a factually distinct issue. The case of

                                  28   Manson v. Brathwaite, 432 U.S. 98 (1977), “present[ed] the issue as to whether the Due Process
                                                                                          24
                                   1   Clause of the Fourteenth Amendment compels the exclusion, in a state criminal trial, apart from

                                   2   any consideration of reliability, of pretrial identification evidence obtained by a police procedure

                                   3   that was both suggestive and unnecessary.” Id. at 99. The Supreme Court “conclude[d] that

                                   4   reliability is the linchpin in determining the admissibility of identification testimony,” and the

                                   5   factors to be considered in evaluating reliability include the “opportunity of the witness to view

                                   6   the criminal at the time of the crime, the witness’ degree of attention, the accuracy of his prior

                                   7   description of the criminal, the level of certainty demonstrated at the confrontation, and the time

                                   8   between the crime and the confrontation. Against these factors is to be weighed the corrupting

                                   9   effect of the suggestive identification itself.” Id. at 114. Manson concerned a particular kind of

                                  10   evidence (i.e., evidence derived from pretrial showups and pretrial lineups), and did not announce

                                  11   any general reliability requirement for all evidence. That Manson is specific to lineups and

                                  12   showups is evident from the factors identified by the Court for evaluating such reliability -- e.g.,
Northern District of California
 United States District Court




                                  13   the witness’ opportunity to view the criminal, the witness’ descriptions of the criminal, and the

                                  14   witness’ level of certainty in the identification – which do not make sense outside the context of

                                  15   witness identification procedures. Manson did not purport to establish a Due Process test of

                                  16   reliability more generally outside the context of the lineup. Hence, the California Court of Appeal

                                  17   did not run afoul of § 2254(d)(1) by not extending Manson to the very different context of the

                                  18   admission of hearsay statements. See White, 572 U.S. at 426; Premo, 562 U.S. at 127.

                                  19          The last two cases cited by Mike Titlow also had due process holdings, but concern the

                                  20   trial court’s exclusion of evidence rather than the admission of evidence: Green v. Georgia, 442

                                  21   U.S. 95 (1979), and Chambers v. Mississippi, 410 U.S. 284 (1973). In Green, the Court held that,

                                  22   regardless of whether the proffered testimony of a third party who would testify that a second

                                  23   defendant confided that he killed the victim came within the State’s hearsay rule, the exclusion of

                                  24   that testimony violated the Due Process Clause because it was highly relevant to a critical issue in

                                  25   the punishment phase and substantial reasons existed to assume its reliability. 442 U.S. at 97. In

                                  26   Chambers, the Court held that refusal to allow a defendant to cross-examine a witness plus the

                                  27   exclusion of evidence showing a third party confessed under circumstances which bore substantial

                                  28   assurances of trustworthiness “denied him a trial in accord with traditional and fundamental
                                                                                         25
                                   1   standards of due process.” 410 U.S. at 302. Neither of these cases which addressed the

                                   2   constitutionality of excluding certain evidence contained a holding about the constitutionality of

                                   3   admitting evidence. The California Court of Appeal’s failure to extend and apply these two cases

                                   4   to the admission of Chuck Titlow’s statements does not support relief under § 2254(d)(1). See

                                   5   White, 572 U.S. at 426; Premo, 562 U.S. at 127.

                                   6          Because none of the cases cited by Mike Titlow provide the answer to his due process

                                   7   issue, the admissibility of Chuck Titlow’s statements is analyzed under more general Supreme

                                   8   Court cases that do apply to the admission of evidence.

                                   9          The United States Supreme Court has never held that the introduction of propensity or

                                  10   other allegedly prejudicial evidence violates due process. See Estelle v. McGuire, 502 U.S. 62,

                                  11   68-70 (1991); id. at 75 n.5 (“we express no opinion on whether a state law would violate the Due

                                  12   Process Clause if it permitted the use of ‘prior crimes’ evidence to show propensity to commit a
Northern District of California
 United States District Court




                                  13   charged crime”).

                                  14          In Estelle v. McGuire, the defendant was on trial for the murder of his infant daughter after

                                  15   she was brought to a hospital and died from numerous injuries suggestive of recent child abuse.

                                  16   Defendant told police the injuries were accidental. Evidence was admitted at trial that the coroner

                                  17   discovered during the autopsy older partially healed injuries that had occurred six to seven weeks

                                  18   before the child’s death. Id. at 65. Evidence of the older injuries was introduced to prove

                                  19   “battered child syndrome,” which “exists when a child has sustained repeated and/or serious

                                  20   injuries by nonaccidental means.” Id. at 66. The state appellate court had held that the proof of

                                  21   prior injuries tending to establish battered child syndrome was proper under California law. Id. In

                                  22   federal habeas proceedings, the Ninth Circuit found a due process violation based in part on its

                                  23   determination that the evidence was improperly admitted under state law. Id. at 66-67. The U.S.

                                  24   Supreme Court first held that the Ninth Circuit had erred in inquiring whether the evidence was

                                  25   properly admitted under state law because “‘federal habeas corpus relief does not lie for errors of

                                  26   state law.’” Id. at 67. The Supreme Court then explained:

                                  27                  The evidence of battered child syndrome was relevant to show
                                                      intent, and nothing in the Due Process Clause of the Fourteenth
                                  28                  Amendment requires the State to refrain from introducing relevant
                                                                                         26
                                                       evidence simply because the defense chooses not to contest the
                                   1                   point. [¶] Concluding, as we do, that the prior injury evidence was
                                                       relevant to an issue in the case, we need not explore further the
                                   2                   apparent assumption of the Court of Appeals that it is a violation of
                                                       the due process guaranteed by the Fourteenth Amendment for
                                   3                   evidence that is not relevant to be received in a criminal trial. We
                                                       hold that McGuire’s due process rights were not violated by the
                                   4                   admission of the evidence. See Spencer v. Texas, 385 U.S. 554,
                                                       563–564, 87 S. Ct. 648, 653–654, 17 L.Ed.2d 606 (1967) (“Cases in
                                   5                   this Court have long proceeded on the premise that the Due Process
                                                       Clause guarantees the fundamental elements of fairness in a criminal
                                   6                   trial . . . . But it has never been thought that such cases establish this
                                                       Court as a rulemaking organ for the promulgation of state rules of
                                   7                   criminal procedure”).
                                   8   Estelle v. McGuire, 502 U.S. at 70 (omission in original).

                                   9           The cited case, Spencer v. Texas, 385 U.S. at 563, held that the admission of evidence of

                                  10   prior convictions did not violate due process. The Supreme Court explained in Spencer that,

                                  11   although there may have been other, perhaps better, ways to adjudicate the existence of prior

                                  12   convictions (e.g., a separate trial on the priors after the trial on the current substantive offense
Northern District of California
 United States District Court




                                  13   resulted in a guilty verdict), Texas’ use of prior crimes evidence in a “one-stage recidivist trial”

                                  14   did not violate due process. Id. at 563-64. “In the face of the legitimate state purpose and the

                                  15   long-standing and widespread use that attend the procedure under attack here, we find it

                                  16   impossible to say that because of the possibility of some collateral prejudice the Texas procedure

                                  17   is rendered unconstitutional under the Due Process Clause as it has been interpreted and applied in

                                  18   our past cases.” Id. at 564.

                                  19           Estelle v. McGuire also cited to Lisenba v. California, 314 U.S. 219, 228 (1941), in

                                  20   support of the conclusion that the introduction of the battered child syndrome evidence did not so

                                  21   infuse the trial with unfairness as to deny due process of law. See Estelle v. McGuire, 502 U.S. at

                                  22   75. In Lisenba, the Supreme Court rejected a claim that the admission of inflammatory evidence

                                  23   violated the defendant’s due process rights. The evidence at issue in Lisenba was live rattlesnakes

                                  24   and testimony about them to show they had been used by the defendant to murder his wife. “We

                                  25   do not sit to review state court action on questions of the propriety of the trial judge’s action in the

                                  26   admission of evidence. We cannot hold, as petitioner urges, that the introduction and identification

                                  27   of the snakes so infused the trial with unfairness as to deny due process of law. The fact that

                                  28   evidence admitted as relevant by a court is shocking to the sensibilities of those in the courtroom
                                                                                          27
                                   1   cannot, for that reason alone, render its reception a violation of due process.” Lisenba, 314 U.S. at

                                   2   228-29.

                                   3          These three Supreme Court cases declined to hold that the admission of prejudicial

                                   4   evidence violates the defendant’s due process rights. No Supreme Court cases since Estelle v.

                                   5   McGuire have undermined the holdings in these three cases. In other words, there is no Supreme

                                   6   Court holding that the admission of prejudicial evidence violates due process.

                                   7          The Supreme Court has, however, established a general principle of “fundamental

                                   8   fairness,” i.e., evidence that “is so extremely unfair that its admission violates ‘fundamental

                                   9   conceptions of justice’” may violate due process. Dowling v. United States, 493 U.S. 342, 352

                                  10   (1990) (quoting United States v. Lovasco, 431 U.S. 783, 790 (1977) (due process was not violated

                                  11   by admission of evidence to identify perpetrator and link him to another perpetrator even though

                                  12   the evidence also was related to crime of which defendant had been acquitted)). Thus, the court
Northern District of California
 United States District Court




                                  13   may consider whether the evidence was “so extremely unfair that its admission violates

                                  14   ‘fundamental conceptions of justice.’” Id.

                                  15          In this circuit, the admission of prejudicial evidence may make a trial fundamentally unfair

                                  16   and violate due process “[o]nly if there are no permissible inferences the jury may draw from the

                                  17   evidence.” Jammal v. Van de Kamp, 926 F.2d 918, 920 (9th Cir. 1991). “Evidence introduced by

                                  18   the prosecution will often raise more than one inference, some permissible, some not; we must

                                  19   rely on the jury to sort them out in light of the court’s instructions. Only if there are

                                  20   no permissible inferences the jury may draw from the evidence can its admission violate due

                                  21   process. Even then, the evidence must ‘be of such quality as necessarily prevents a fair trial.’

                                  22   Only under such circumstances can it be inferred that the jury must have used the evidence for an

                                  23   improper purpose.” Jammal, 926 F.2d at 920 (internal citation and footnote omitted).5

                                  24

                                  25
                                       5
                                         In Jammal, the police found a gun, $47,000 and drugs in the trunk of Jammal’s stolen car when
                                       they arrested Willis, who had stolen Jammal’s car; 18 months later, the police found $135,000 (but
                                  26   no drugs) in the trunk of Jammal’s car when they arrested Jammal. At trial, Willis said he had no
                                       idea the drugs and money were in the trunk of Jammal’s stolen car until police opened it. The
                                  27   prosecution urged the jury to infer that both the drugs and the $47,000 found in the trunk of
                                       Jammal’s car when Willis was arrested belonged to Jammal since Jammal later was arrested also
                                  28   with a large stash of cash in his trunk. Jammal unsuccessfully objected that this evidence
                                       effectively branded him a drug dealer and was therefore inadmissible character evidence. The
                                                                                         28
                                   1          Here, the California Court of Appeal reasonably could have determined that the admission

                                   2   of evidence that Chuck Titlow told other persons that Mike Titlow shot the victim did not meet the

                                   3   very demanding standard of being so extremely unfair that its admission violated fundamental

                                   4   conceptions of justice. There were permissible inferences that could be drawn from the evidence,

                                   5   i.e., that Mike Titlow was the person who shot the victim and that the shooting was intentional.

                                   6   The evidence was relevant because it aided the jury in assessing the guilt of Mike Titlow and

                                   7   Chuck Titlow.

                                   8          “[E]valuating whether a rule application was unreasonable requires considering the rule’s

                                   9   specificity. The more general the rule, the more leeway courts have in reaching outcomes in case-

                                  10   by-case determinations.” Yarborough v. Alvarado, 541 U.S. 652, 664 (2004). Bearing in mind

                                  11   the extremely general nature of the Supreme Court’s articulation of a principle of “fundamental

                                  12   fairness” – i.e., evidence that “is so extremely unfair that its admission violates ‘fundamental
Northern District of California
 United States District Court




                                  13   conceptions of justice’” may violate due process, see Dowling, 493 U.S. at 352 – the California

                                  14   Court of Appeal’s rejection of Mike Titlow’s due process claim was not contrary to or an

                                  15   unreasonable application of federal law clearly established by the Supreme Court. See

                                  16   generally Holley v. Yarborough, 568 F.3d 1091, 1101 (9th Cir. 2009) (denying writ because,

                                  17   although Supreme Court “has been clear that a writ should be issued when constitutional errors

                                  18   have rendered the trial fundamentally unfair, it has not yet made a clear ruling that admission of

                                  19   irrelevant or overtly prejudicial evidence constitutes a due process violation sufficient to warrant

                                  20

                                  21
                                       Ninth Circuit explained that state law evidence rules were beside the point in a federal habeas
                                  22   proceeding and any problem in the jury inferring that Jammal had put the $47,000 and drugs in the
                                       car earlier (even if impermissible under state law) was not a constitutional problem because the
                                  23   inference that Jammal had put both the $47,000 and drugs in the trunk on an earlier occasion was a
                                       “rational inference” the jury could draw from the evidence that he was caught with $135,000 in his
                                  24   trunk. Jammal, 926 F.2d at 920.

                                  25           Jammal is one of the few cases that gives any guidance as to what might amount to the
                                       introduction of evidence that might amount to fundamental unfairness. The Ninth Circuit
                                  26   continues to use the Jammal “permissible inference” test in habeas cases governed by the AEDPA.
                                       See, e.g., Noel v. Lewis, 605 F. App’x 606, 608 (9th Cir. 2015) (admission of gang evidence did
                                  27   not violate due process); Lundin v. Kernan, 583 F. App’x 686, 687 (9th Cir. 2014) (citing Jammal
                                       and concluding that admission of graffiti evidence did not violate due process because there were
                                  28   permissible inferences to be drawn); Gonzalez v. Knowles, 515 F.3d 1006, 1011 (9th Cir. 2008)
                                       (citing Jammal and concluding that evidence of prior bad acts did not violate due process).
                                                                                        29
                                   1   issuance of the writ.”); Alberni v. McDaniel, 458 F.3d 860, 865 (9th Cir. 2006) (denying habeas

                                   2   relief on claim that due process was violated by admission of evidence of defendant’s past violent

                                   3   actions and explosive temper to show propensity due to Estelle v. McGuire’s reservation of the

                                   4   question whether propensity evidence violates due process). Mike Titlow is not entitled to the

                                   5   writ on this claim.

                                   6                          iii.    State Law Violation

                                   7          Mike Titlow attempts to transform a state law error claim into a federal due process claim.

                                   8   He argues first that California’s declaration against penal interest hearsay exception (Cal. Evid.

                                   9   Code § 1230) violates due process because California has not incorporated a presumption that

                                  10   accomplice hearsay is inherently unreliable “[d]espite the United States Supreme Court’s finding

                                  11   in Lilly that statements against penal interest are inherently unreliable when offered against a co-

                                  12   defendant.” Docket No. 1 at 61. Lilly cannot bear the weight Mike Titlow tries to thrust on it
Northern District of California
 United States District Court




                                  13   because, as explained above, Lilly, 527 U.S. 116, is a Confrontation Clause case and has no

                                  14   holding under the Due Process Clause. The Supreme Court has specifically directed that Section

                                  15   2254(d)(1) “does not require state courts to extend [Supreme Court] precedent or license federal

                                  16   courts to treat the failure to do so as error.” White, 572 U.S. at 426. It was not an unreasonable

                                  17   application of, or contrary to, Lilly for the California Court of Appeal to decline to extend that

                                  18   Confrontation Clause case to the very novel context of imposing a duty on states to incorporate a

                                  19   presumption of unreliability in accomplice hearsay as a matter of due process.

                                  20          Mike Titlow also attempts to turn a state law violation into a federal due process violation

                                  21   by asserting that he had a due process right to have the state court follow state law. Docket No. 1

                                  22   at 67. His claim rests on a general statement in Hicks v. Oklahoma, 447 U.S. 343 (1980), that he

                                  23   contends imposes a federal constitutional duty on state courts to comply with state laws. It is

                                  24   necessary to look at the particular problem at issue in Hicks to understand the limited value of that

                                  25   case for habeas petitioners trying to use it as the basis of a due process claim.

                                  26          The Supreme Court observed in Hicks that a failure to follow state law might implicate the

                                  27   criminal defendant’s federal right to due process. Id. at 346. In Hicks, Oklahoma law provided

                                  28   that a convicted defendant was entitled to have his punishment fixed by the jury. Hicks’ jury had
                                                                                         30
                                   1   been instructed, in accordance with a habitual offender statute then in effect, that the jury had to

                                   2   assess the punishment at 40 years’ imprisonment if it found defendant guilty. See Hicks, 447 U.S.

                                   3   at 344-45. The jury followed the instruction, imposing the mandatory 40-year term when it

                                   4   returned a guilty verdict. Id. at 345. Later, the Oklahoma habitual offender statute was declared

                                   5   unconstitutional in a separate case, and that led Hicks to try to set aside his sentence. The state

                                   6   appellate court rejected Hicks’ effort to have his sentence set aside, reasoning that he was not

                                   7   prejudiced by the impact of the unconstitutional habitual offender statute because his sentence was

                                   8   within the range of punishment that could have been imposed. Id. The U.S. Supreme Court

                                   9   determined that this analysis was erroneous. The Court explained that a convicted defendant was

                                  10   entitled under Oklahoma law to have his punishment fixed by the jury and that, without the

                                  11   unconstitutional statute, the jury could have imposed any sentence of not less than ten years, so it

                                  12   was incorrect to say that the instruction that directed a 40-year sentence did not prejudice the
Northern District of California
 United States District Court




                                  13   defendant. Id. at 345-46. The Court next rejected the argument that this was only a state law

                                  14   error: “It is argued that all that is involved in this case is the denial of a procedural right of

                                  15   exclusively state concern. Where, however, a State has provided for the imposition of criminal

                                  16   punishment in the discretion of the trial jury, it is not correct to say that the defendant’s interest in

                                  17   the exercise of that discretion is merely a matter of a state procedural law. The defendant in such a

                                  18   case has a substantial and legitimate expectation that he will be deprived of his liberty only to the

                                  19   extent determined by the jury in the exercise of its statutory discretion, and that liberty interest is

                                  20   one that the Fourteenth Amendment preserves against arbitrary deprivation by the State.” Id. at

                                  21   346 (citation omitted).

                                  22           It is extremely doubtful that Hicks could support habeas relief for the sort of alleged error

                                  23   that occurred here. To do so would require extending Hicks from the sentencing context to the

                                  24   entirely different context of the admission of hearsay evidence at trial. A state court’s failure to

                                  25   extend a Supreme Court rule to a new context does not support relief under § 2254(d)(1). White,

                                  26   572 U.S. at 426.

                                  27           Even assuming arguendo that Hicks provides clearly established federal law from the U.S.

                                  28   Supreme Court that a criminal defendant’s federal right to due process rights is violated by the
                                                                                           31
                                   1   state court’s failure to follow state law, Mike Titlow’s claim fails because the California Court of

                                   2   Appeal determined that there was not a failure to follow state law, i.e., it held that the statements

                                   3   were properly admitted under California’s hearsay rule. A state court’s interpretation of state law,

                                   4   including one announced on direct appeal of the challenged conviction, binds a federal court

                                   5   sitting in habeas corpus. Bradshaw v. Richey, 546 U.S. 74, 76 (2005). This court is bound by the

                                   6   California Court of Appeal’s determination that the evidence was properly admitted under

                                   7   California law. There was no Hicks-type due process violation because there was no failure to

                                   8   follow state law.

                                   9          Ultimately, Mike Titlow’s claim is just an attempt to make a state law claim into a federal

                                  10   one simply by labeling it a “due process” violation. That will not work because a litigant cannot

                                  11   “transform a state-law issue into a federal one merely by asserting a violation of due process.” See

                                  12   Langford v. Day, 110 F.3d 1380, 1389 (9th Cir. 1996). That is just what Mike Titlow has
Northern District of California
 United States District Court




                                  13   attempted to do with his claim that hearsay evidence was improperly admitted because the trial

                                  14   court failed to correctly apply California Evidence Code section 1230. To the extent his claim is

                                  15   one for state law error, it must be rejected because a state law error cannot be the basis for federal

                                  16   habeas relief. See Estelle v. McGuire, 502 U.S. 62, 67 (1991) (“We have stated many times that

                                  17   ‘federal habeas corpus relief does not lie for errors of state law.”).

                                  18          Finally, Mike Titlow argues that the trial court made an unreasonable determination of the

                                  19   facts in determining that Chuck Titlow made his statements to his “closest friends,” when in fact

                                  20   some of the people in the garage were new acquaintances. See Docket No. 1 at 73-74. This

                                  21   argument does not aid him because the alleged discrepancy does not make any difference for his

                                  22   federal constitutional claims. With regard to the Confrontation Clause claim, the evidence would

                                  23   be testimonial (and covered by the Confrontation Clause) only if the statements were made in

                                  24   response to “questioning, ‘the primary purpose of [which was] to establish or prove past events

                                  25   potentially relevant to later criminal prosecution,’” or “functionally identical to live, in-court

                                  26   testimony,’ ‘made for the purpose of establishing or proving some fact’ at trial.” Lucero, 902 F.3d

                                  27   at 989 (alteration in original). Given the complete absence of evidence that the people in the

                                  28   garage were affiliated with law enforcement, it matters not whether those people were his closest
                                                                                          32
                                   1   friends or merely new acquaintances because his statements were not made to police or to anyone

                                   2   aligned with the police and were not made to aid in the prosecution. With regard to the Due

                                   3   Process Clause claim, the status of the listeners does not drive the analysis of whether the

                                   4   admission of the evidence violated the criminal defendant’s federal constitutional right to due

                                   5   process. With regard to the due process claim based on the alleged failure to follow state law, the

                                   6   California Court of Appeal found that state law was complied with because the statements were

                                   7   admissible in that they were made in a “noncoercive setting among friends, not an interrogation,”

                                   8   even if the audience was not comprised of just his closest friends. People v. Titlow, 2016 WL

                                   9   5121799, *14.

                                  10          Mike Titlow is not entitled to the writ on his claims that the admission of Chuck Titlow’s

                                  11   statements violated his right to due process.

                                  12   B.     Admission of Mr. Horn’s Testimony About the “Plan” To Kill Mr. Colina
Northern District of California
 United States District Court




                                  13          Mike Titlow urges that his right to due process was violated when the trial court

                                  14   erroneously admitted evidence of Mr. Horn’s statement that Chuck Titlow said that Mike Titlow

                                  15   had a “plan” to shoot Mr. Colina. Docket No. 1 at 82. Mike Titlow argues that the statements

                                  16   should not have been admitted “because they were hearsay statements not subject to an

                                  17   exception.” Id.

                                  18          The California Court of Appeal rejected his challenge to the admission of the evidence.

                                  19   The appellate court discussed only the state hearsay questions, and concluded that the evidence

                                  20   was admitted properly under the California Evidence Code See People v. Titlow, 2016 WL

                                  21   5121799, *15-16.

                                  22          Because there is no reasoned state court decision on the federal constitutional claim, this

                                  23   Court “must determine what arguments or theories supported or . . . could have supported the state

                                  24   court’s decision; and then it must ask whether it is possible fairminded jurists could disagree that

                                  25   those arguments or theories are inconsistent with the holding in a prior decision” of the U.S.

                                  26   Supreme Court. Harrington v. Richter, 562 U.S. at 102.

                                  27          In this claim, Mike Titlow again attempts to turn a state law violation into a federal due

                                  28   process violation by asserting that he had a due process right to have the state court follow state
                                                                                        33
                                   1   law. Docket No. 1 at 83 (citing Hicks v. Oklahoma, 447 U.S. 343 (1980)). This claim is rejected

                                   2   for the same reasons that this Court rejected his similar claim about Chuck Titlow’s statements

                                   3   identifying Mike Titlow as the shooter, discussed in Section A.3.b.3, above. The reasoning will be

                                   4   presented only briefly because it is the same as in Section A.3.b.3.

                                   5          The Supreme Court observed in Hicks that a failure to follow state law might implicate the

                                   6   criminal defendant’s federal right to due process. Id. at 346. It is extremely doubtful that Hicks

                                   7   could support habeas relief for the sort of alleged error that occurred here because doing so would

                                   8   require extending Hicks from the sentencing context to the entirely different context of the

                                   9   admission of hearsay evidence at trial. The state court’s failure to extend a Supreme Court rule to

                                  10   a new context does not support relief under § 2254(d)(1). White, 572 U.S. at 426.

                                  11          Even assuming arguendo that Hicks provides clearly established federal law from the U.S.

                                  12   Supreme Court that a criminal defendant’s federal right to due process rights is violated by the
Northern District of California
 United States District Court




                                  13   state court’s failure to follow state law, Mike Titlow’s claim fails because the California Court of

                                  14   Appeal determined that there was not a failure to follow state law, i.e., it held that the evidence

                                  15   properly was admitted under California’s hearsay rule. A state court’s interpretation of state law,

                                  16   including one announced on direct appeal of the challenged conviction, binds a federal court

                                  17   sitting in habeas corpus. Bradshaw, 546 U.S. at 76. This court is bound by the California Court

                                  18   of Appeal’s determination that the evidence was properly admitted under California law. There

                                  19   was no Hicks-type due process violation because there was no failure to follow state law.

                                  20          Finally, insofar as Mike Titlow seeks relief on the ground that there was a state law error,

                                  21   the claim fails because federal habeas relief is not available for state law errors. See Estelle v.

                                  22   McGuire, 502 U.S. at 67. Mike Titlow is not entitled to the writ on his claim that the admission of

                                  23   Mr. Horn’s testimony about a plan to kill Mr. Colina violated due process.

                                  24   C.     Prosecutorial Misconduct

                                  25          Mike Titlow asserts that the prosecutor engaged in misconduct by making certain

                                  26   comments during closing argument. The California Court of Appeal rejected his prosecutorial

                                  27   misconduct claim in a reasoned decision. (The particular errors alleged and the state appellate

                                  28   court’s analysis will be discussed in detail below.)
                                                                                         34
                                   1          As the last reasoned decision from a state court, the California Court of Appeal’s decision

                                   2   is the decision to which § 2254(d) is applied. See Wilson, 138 S. Ct. at 1192. Mike Titlow is

                                   3   entitled to habeas relief only if the California Court of Appeal’s decision was contrary to, or an

                                   4   unreasonable application of, clearly established federal law from the U.S. Supreme Court, or was

                                   5   based on an unreasonable determination of the facts in light of the evidence presented.

                                   6          The appropriate standard of review for a prosecutorial misconduct claim in a federal

                                   7   habeas corpus action is the narrow one of due process and not the broad exercise of supervisory

                                   8   power. Darden v. Wainwright, 477 U.S. 168, 181 (1986) (“it ‘is not enough that the prosecutors’

                                   9   remarks were undesirable or even universally condemned’”); Smith v. Phillips, 455 U.S. 209, 219

                                  10   (1982) (“the touchstone of due process analysis in cases of alleged prosecutorial misconduct is the

                                  11   fairness of the trial, not the culpability of the prosecutor.”). Under Darden, the inquiry is whether

                                  12   the prosecutor’s behavior or remarks were improper and, if so, whether they infected the trial with
Northern District of California
 United States District Court




                                  13   unfairness. Tan v. Runnels, 413 F.3d 1101, 1112 (9th Cir. 2005). The “Darden standard is a very

                                  14   general one, leaving courts ‘more leeway . . . in reaching outcomes in case-by-case

                                  15   determinations.’” Parker v. Matthews, 567 U.S. 37, 48 (2012) (omission in original) (quoting

                                  16   Yarborough v. Alvarado, 541 U.S. 652, 664 (2004)).

                                  17          1.      Prosecutor Mentions Victim’s Family In The Courtroom

                                  18          Mike Titlow argues that the following comment by the prosecutor was misconduct because

                                  19   it: (a) mentioned the victim’s family in the courtroom after the trial court had ruled that the

                                  20   attorneys were not to mention the family, and (b) “denigrat[ed] defense counsel as insensitive

                                  21   toward Colina’s family in the courtroom.” Docket No. 1 at 88. The comment in question was the

                                  22   following:

                                  23                  You know, both defense attorneys started their arguments saying
                                                      that the murder of Ricardo Colina was senseless, beyond senseless.
                                  24                  And then they both turned, and I frankly I do not understand this,
                                                      and looked at the Colina family, at Ricardo’s mom, his dad, his
                                  25                  aunts, his uncle, and had the nerve to talk about their pain.
                                                      Ricardo’s attacked in the courtroom, accused of having a gun.
                                  26                  Really? [¶] They have to sit and watch these defense attorneys
                                                      attack their child that they poured their heart and soul into raising --.
                                  27

                                  28   RT 3627. Chuck Titlow’s attorney objected that the argument appealed to the passions, prejudices
                                                                                         35
                                   1   and sympathies of the jurors. RT 3627. The trial court responded that the court had “instructed

                                   2   the jury that sympathy and passion are not to be considered as factors in this case.” Id.

                                   3           The California Court of Appeal rejected the prosecutorial misconduct claim. That court

                                   4   correctly identified the applicable federal constitutional standard: “The applicable federal and

                                   5   state standards regarding prosecutorial misconduct are well established. A prosecutor's . . .

                                   6   intemperate behavior violates the federal Constitution when it comprises a pattern of conduct so

                                   7   egregious that it infects the trial with such unfairness as to make the conviction a denial of due

                                   8   process.” People v. Titlow, 2016 WL 5121799, at *17 (omission in original) (internal quotation

                                   9   marks omitted).

                                  10           The state appellate court explained that the trial court had granted a pretrial defense request

                                  11   to preclude the prosecutor from referring to the victim’s family and friends, including those in the

                                  12   gallery. Id. at *18. The prosecutor did not mention the family in her closing argument, but then
Northern District of California
 United States District Court




                                  13   both defense attorneys referred to the victim’s family in their closing argument, stating that the

                                  14   victim’s death must have caused significant pain and suffering for the family. Id. at 18 & n.8. In

                                  15   her rebuttal argument, the prosecutor made the challenged comment quoted above.

                                  16           The California Court of Appeal found there was no constitutional violation:

                                  17                   “‘[W]e view the prosecutor's comments in relation to the remarks of
                                                       defense counsel, and inquire whether the former constitutes a fair
                                  18                   response to the latter.’” (People v. Pearson (2013) 56 Cal.4th 393,
                                                       431–432.) Given that the prosecutor's argument was a response to
                                  19                   comments made by both defense attorneys, we cannot say her
                                                       reference to Colina's family was deceptive or reprehensible. The
                                  20                   prosecutor's comment that the defense attorneys “had the nerve to
                                                       talk about [the Colina's] pain” was extremely brief and not
                                  21                   reprehensible or unduly inflammatory. It would not have prejudiced
                                                       the defendants especially in light of the trial court's immediate
                                  22                   reminder that “sympathy and passion are not to be considered as
                                                       factors in this case.”
                                  23

                                  24   Id. at *18 (alternations in original).

                                  25           The California Court of Appeal’s rejection of this claim was not contrary to or an

                                  26   unreasonable application of clearly established federal law as set forth by the U.S. Supreme Court.

                                  27   A prosecutor’s comment in rebuttal “must be evaluated in light of the defense argument that

                                  28   preceded it.” Darden, 477 U.S. at 179. “Criticism of defense theories and tactics is a proper
                                                                                         36
                                   1   subject of closing argument.” United States v. Sayetsitty, 107 F.3d 1405, 1409 (9th Cir. 1997); cf.

                                   2   United States v. Frederick, 78 F.3d 1370, 1379-80 (9th Cir. 1996) (prosecutor's back-handed

                                   3   compliment to defense lawyer for confusing witness, which appeared to imply that his methods

                                   4   were somewhat underhanded and designed to prevent truth from coming out, was improper but not

                                   5   alone reversible error). Here, the prosecutor’s comment suggested the defense was false in its

                                   6   attempt to show sympathy with the victim’s family when defense counsel had faced the family and

                                   7   made certain comments that appeared sympathetic to the victim’s family. Before the prosecutor

                                   8   made her challenged comment, Mike Titlow’s attorney had argued that he (i.e., Mike Titlow’s

                                   9   attorney) “cannot even begin to imagine the pain, the frustration, the emotional rollercoaster that

                                  10   Mr. and Mrs. Colina are going through at the loss of their son” and Chuck Titlow’s attorney had

                                  11   told the jurors that they might have an “automatic response . . . to want to bring comfort to the

                                  12   family, to the parents, to gratify the parents.” RT 3497, 3537. The prosecutor indicated that the
Northern District of California
 United States District Court




                                  13   two defense attorneys had faced the victim’s family in the gallery as they began their closing

                                  14   argument with their purportedly sympathetic comments, see RT 3627, and Mike Titlow does not

                                  15   disagree that the defense attorneys had turned to face the victim’s family when making their

                                  16   comments. The fact that the prosecutor’s comment contravened the court’s order not to mention

                                  17   the family does not clearly establish a due process violation, particularly given that the comment

                                  18   was made in response to the efforts of defense counsel efforts to show sympathy to the victim’s

                                  19   family in the courtroom.6 See Darden, 477 U.S. at 181-82.

                                  20          The California Court of Appeal reasonably determined that this comment by the prosecutor

                                  21   did not make the trial fundamentally unfair. The comment reasonably was viewed as a fair

                                  22   response to defense counsels’ comments and conduct that preceded the prosecutor’s comment, and

                                  23   the trial court promptly reminded the jurors that “sympathy and passion are not to be considered as

                                  24   factors in this case.” It was not an unreasonable application of Darden for the California Court of

                                  25   Appeal to reject this prosecutorial misconduct claim.

                                  26
                                  27
                                       6
                                         In ruling that there should not be a mention of the victim’s family, the court stated: “I don’t think
                                       there’s any – there isn’t generally a need to identify the family members in court. [¶] If there’s a
                                  28   reason to do so, we can talk about it. I’m going [to] grant the reference [sic] to family members in
                                       court unless there’s a specific need to do so.” RT 1076.
                                                                                         37
                                   1          2.      Comment On Voluntary Manslaughter

                                   2          Mike Titlow argues that the prosecutor misstated the law of voluntary manslaughter in her

                                   3   discussion of voluntary manslaughter based on an unreasonable defense of another.

                                   4          The prosecutor argued:

                                   5                  It has to be imminent danger that has to be dealt with at that
                                                      moment. And it has to be deadly force. It can’t be an assault with
                                   6                  fists to justify the use of a gun. [¶] So there’s just absolutely no
                                                      evidence in this case to support that conclusion. The only thing
                                   7                  that’s even around Ricardo Colina after he’s killed is his red cell
                                                      phone.
                                   8

                                   9   RT 3484-85.

                                  10          Mike Titlow contends that this misstates the law because the “danger does not have to be

                                  11   deadly force, it can be imminent great bodily injury. Also, fists can create the provocation that

                                  12   would justify the use of deadly force.” Docket No. 1 at 100-01 (citations omitted).
Northern District of California
 United States District Court




                                  13          The California Court of Appeal rejected this claim of prosecutorial misconduct. The court

                                  14   found that the claim had been forfeited because counsel had failed to raise a timely objection and

                                  15   request an admonition.” People v. Titlow, 2016 WL 5121799, at *20. The court also rejected

                                  16   Mike Titlow’s effort to blame his attorney for the default created by the failure to object.

                                  17                  “[D]eciding whether to object is inherently tactical, and the failure
                                                      to object will rarely establish ineffective assistance.” (People v.
                                  18                  Maury (2003) 30 Cal.4th 342, 419.) Mike now argues the
                                                      prosecutor misstated the law because “a blow with the fist may be
                                  19                  sufficient to justify the use of deadly force.” At trial, however,
                                                      Mike's attorney may have decided that objection was unnecessary
                                  20                  because Mike's theory of unreasonable defense of others was not
                                                      based on a belief that Chuck was in imminent peril from Colina
                                  21                  using his fists. Rather, the defense theory may have been that Mike
                                                      shot Colina because he had an honest but unreasonable belief that
                                  22                  Colina was armed.
                                  23                  Further, any error was harmless. The jury was properly instructed
                                                      on unreasonable defense of another. The court also instructed, “If
                                  24                  anything concerning the law said by the attorneys in their arguments
                                                      or any other time during the trial conflicts with my instructions on
                                  25                  the law, you must follow my instructions.” “When argument runs
                                                      counter to instructions given a jury, we will ordinarily conclude that
                                  26                  the jury followed the latter and disregarded the former, for ‘[w]e
                                                      presume that jurors treat the court's instructions as a statement of the
                                  27                  law by a judge, and the prosecutor's comments as words spoken by
                                                      an advocate in an attempt to persuade.’” (People v. Osband (1996)
                                  28                  13 Cal.4th 622, 717.)
                                                                                         38
                                   1   People v. Titlow, 2016 WL 5121799, at *20 (alterations in original).

                                   2          Under the instructions given, a killing would be voluntary manslaughter rather than murder

                                   3   if the killing occurred “in the actual but unreasonable belief in the necessity to defend another

                                   4   person against imminent peril to life or great bodily injury.” CT 653 (CALJIC 8.40); see also CT

                                   5   657 (CALJIC 5.17 (“A person who kills another person in the actual but unreasonable belief in the

                                   6   necessity to defend his son against imminent peril to life or great bodily injury, kills unlawfully

                                   7   but does not harbor malice aforethought and is not guilty of murder.”). The prosecutor’s argument

                                   8   regarding voluntary manslaughter based on an unreasonable defense of another was legally

                                   9   incorrect because she said that only “deadly force” and not “an assault with fists” could support

                                  10   voluntary manslaughter. RT 3484. Under CALJIC 8.40, an assault with fists could support

                                  11   voluntary manslaughter if that assault with fists amounted to deadly force or if Chuck Titlow was

                                  12   in imminent peril of death or great bodily injury.
Northern District of California
 United States District Court




                                  13          Here, the misstatement of law was on a point that was not critical to the defense; indeed,

                                  14   Mike Titlow did not even argue unreasonable defense of others in his closing argument. Instead,

                                  15   he tried to cast doubt that he or his truck were even present or that the gunshot wound could have

                                  16   been inflicted from a weapon fired from inside his truck. Mike Titlow did not argue that he shot

                                  17   the victim upon perceiving a threat of great bodily harm or death to Chuck Titlow. The evidence

                                  18   showed that Mr. Colina had only struck a blow over Chuck Titlow’s eye with his fist, and had

                                  19   done so only after Chuck Titlow had chased him. The evidence was that Chuck Titlow was the

                                  20   aggressor in the fight and had summoned several friends (who were present or en route) to help

                                  21   him if he got into difficulty when he went to fight Mr. Colina. As the prosecutor argued, there

                                  22   was no shortage of muscle power available from his friends if Chuck Titlow got into trouble with

                                  23   the man he chased down. Chuck Titlow went to the location for the purpose of getting in a fight

                                  24   with Mr. Colina, and Mike Titlow had brought a gun to that location for the fight. As the

                                  25   prosecutor pointed out, there was nothing in the victim’s hands when he was shot and the jury had

                                  26   “heard nothing in this case about Mike Titlow perhaps saying after the killing, ‘Oh, my goodness.

                                  27   I thought Chuck was going to be killed and so I had to act immediately.’” RT 3484.

                                  28          The prosecutor’s misstatement was harmless error at most, as the California Court of
                                                                                         39
                                   1   Appeal reasonably determined. “[A]rguments of counsel generally carry less weight with a jury

                                   2   than do instructions from the court. The former are usually billed in advance to the jury as matters

                                   3   of argument, not evidence, and are likely viewed as the statements of advocates,” whereas the

                                   4   latter “are viewed as definitive and binding statements of the law.” Boyde v. California, 494 U.S.

                                   5   370, 384 (1990) (citation omitted). Here, the trial court instructed the jury on voluntary

                                   6   manslaughter, CT 653, 657, and those instructions are unchallenged. The court also instructed the

                                   7   jury that it “must accept and follow the law” as stated by the court; “[i]f anything concerning the

                                   8   law said by the attorneys in their arguments or at any other time during the trial conflicts with my

                                   9   instructions, you must follow my instructions.” CT 586. Mike Titlow has provided no reason to

                                  10   depart from the normal presumption that jurors follow the court's instructions. See Francis v.

                                  11   Franklin, 471 U.S. 307, 324 n.9 (1985). He is not entitled to relief on this prosecutorial

                                  12   misconduct claim.
Northern District of California
 United States District Court




                                  13          3.      Argument About Mr. Stonebraker

                                  14          Mike Titlow argues that the prosecutor committed misconduct by arguing that Mr.

                                  15   Stonebraker implied that Mike Titlow was the shooter.

                                  16          In her closing argument, the prosecutor reviewed several witnesses’ statements and urged

                                  17   that the Titlows had conspired to intimidate witnesses. She discussed Messrs. Petruzzelli, Nazari

                                  18   and Milhollin, and then turned her attention to Mr. Stonebraker. The following argument and

                                  19   objections took place:

                                  20                  [THE PROSECUTOR:] Justin Stonebraker, who goes to – he has
                                                      started to tell the truth, and when he’s confronted with, “Who was
                                  21                  out there with you guys?” he won’t even say Mike Titlow’s name.
                                                      [¶] He goes through this elaborate detail with Detective Meth,
                                  22                  “What’s your name?” [¶] “Mike. [¶] Okay. And we’re repeating
                                                      Mike Meth –
                                  23
                                                      MS. CLARK [COUNSEL FOR MIKE TITLOW]: I’m going to
                                  24                  object. I don’t believe there’s any testimony about that in the
                                                      record.
                                  25
                                                      MS. MONT [COUNSEL FOR CHUCK TITLOW]: Join.
                                  26
                                                      MS. CLARK: Assumes facts not in evidence.
                                  27
                                                      THE COURT: I don’t recall that portion of the recordings being
                                  28                  made, do you?
                                                                                        40
                                   1                  [THE PROSECUTOR:] Oh, we didn’t play his interview, but he
                                                      testified to his interview.
                                   2
                                                      MS. CLARK: Your Honor, I’m going to object. I don’t believe that
                                   3                  there was any testimony or recordings played regarding this portion
                                                      of Ms. Knox’s closing.
                                   4
                                                      MS. MONT: I will join.
                                   5
                                                      THE COURT: Okay. It’s the jury’s recollection of what the
                                   6                  testimony was, and whether any argument by counsel is supported
                                                      by the evidence that your heard. So that will be the jury’s call.
                                   7
                                                      [THE PROSECUTOR:] And writing the name Mike Titlow and
                                   8                  then tearing up the note into little tiny pieces –
                                   9                  MS. CLARK: Your Honor, my objection is continuing just for the
                                                      record.
                                  10
                                                      THE COURT: Okay.
                                  11
                                                      MS. MONT: There was no evidence of this, Your Honor.
                                  12
Northern District of California




                                                      THE COURT: Again, that’s going to be for the jury to decide.
 United States District Court




                                  13

                                  14   RT 3475-76.

                                  15          The California Court of Appeal rejected the argument that the foregoing showed

                                  16   prosecutorial misconduct and found instead that it appeared to be innocent misrecollection by the

                                  17   prosecutor as to which witness had made the statements:

                                  18                  Mike claims the prosecutor engaged in misconduct by misstating the
                                                      evidence, and the trial court compounded the error by suggesting
                                  19                  there was evidence the jury did not see that supported the
                                                      prosecutor's statement. It appears, however, that the prosecutor was
                                  20                  simply mistaken about which witness had gone into “elaborate
                                                      detail” to avoid saying Mike's name. Milhollin's taped interview
                                  21                  showed that, when Meth asked him who could have done it, he
                                                      responded “I forgot your name,” and Meth said, “Mike.” Milhollin
                                  22                  also referred to writing it down on a piece of paper. Under these
                                                      circumstances, the prosecutor's mistaken reference to Stonebraker
                                  23                  rather than Milhollin did not constitute deceptive or reprehensible
                                                      methods, and, further, her misstatement was harmless. As the
                                  24                  Attorney General argues, the challenged comments did not cause
                                                      unfairness because evidence showed that a witness behaved in the
                                  25                  manner described by the prosecutor.
                                  26   People v. Titlow, 2016 WL 5121799, at *19.

                                  27          The California Court of Appeal did not unreasonably apply Darden in determining that this

                                  28   statement by the prosecutor did not render the trial fundamentally unfair. As the state appellate
                                                                                        41
                                   1   court noted, the prosecutor simply mixed up the witness to whom the evidence pertained. The

                                   2   prosecutor may have been wrong about which witness named Mike Titlow in the manner she

                                   3   described, but there was a witness who did identify him this way, i.e., by indirectly naming him

                                   4   and by writing his name down on a piece of paper. Giving the wrong name for this witness – i.e.,

                                   5   saying it was Mr. Stonebraker when in fact it was Mr. Milhollin – did not cause fundamental

                                   6   unfairness at the trial. It was not an unreasonable application of clearly established law from the

                                   7   Supreme Court for the California Court of Appeal to conclude that the mistaken reference to Mr.

                                   8   Stonebraker rather than Mr. Milhollin did not violate due process.

                                   9          4.      Argument About Chuck Titlow’s Statement to Mr. Nazari

                                  10          Mike Titlow argues that the prosecutor misstated the facts when she argued that Chuck

                                  11   Titlow told Mr. Nazari that he (Chuck Titlow) had found the “two black guys” who pulled the gun

                                  12   on him. RT 3609.
Northern District of California
 United States District Court




                                  13          The California Court of Appeal rejected the prosecutorial misconduct claim, first

                                  14   explaining what had transpired, and then concluding that the prosecutor had promptly corrected

                                  15   her misstatement.

                                  16                  In rebuttal, the prosecutor argued, “Chuck Titlow told Kareem
                                                      Nazari, ‘The two black guys that I saw walk in Tara Hills that pulled
                                  17                  a gun on me, I found them.’ [¶] If you have any question about
                                                      that, please have Kareem Nazari's interview—” Chuck's attorney
                                  18                  objected that “Chuck never called Kareem.” The trial court stated,
                                                      “Again, I'm going to—I'm going to have to defer to the jury to make
                                  19                  the findings in this case.”
                                  20                  The prosecutor corrected herself: “Kareem Nazari talked to Chuck
                                                      Titlow on Tuesday before Ricardo's murder on Wednesday. [¶]
                                  21                  Kareem Nazari talked to him, and Chuck told him that two black
                                                      guys had pulled a gun on him.” There was no objection.
                                  22
                                                      Mike asserts the prosecutor misstated the facts and introduced “a
                                  23                  racial overtone into the case that was not present in the evidence.”
                                                      Following Chuck's objection, however, the prosecutor correctly
                                  24                  described what Chuck told Nazari the day before the shooting,10 and
                                                      her argument was fair comment on the evidence. There was no error.
                                  25
                                                              [Footnote 10:] In an excerpt of Nazari’s August 26, 2009,
                                  26                          interview, he said that Milhollin told him, “We got to go,
                                                              Charles is about to fight at Nation’s” Meth asked what his
                                  27                          understanding was of who Chuck was going to fight. Nazari
                                                              answered, “All I know it was two black kids that live in Tara
                                  28                          Hills.” Meth asked, “When did you hear that?” Nazari
                                                                                        42
                                                              answered, “Tuesday night he told me about it.” He
                                   1                          confirmed it was Chuck who told him about the road rage
                                                              incident.
                                   2

                                   3   People v. Titlow, 2016 WL 5121799, at *19.

                                   4          The California Court of Appeal’s rejection of this claim was not an unreasonable

                                   5   application of clearly established law from the U.S. Supreme Court. When defense counsel

                                   6   objected that “Chuck never called Kareem” in response to the prosecutor’s argument that Chuck

                                   7   Titlow told Mr. Nazari that he was going to fight two black kids that lived in Tara Hills, the

                                   8   prosecutor changed her wording slightly and urged that the two had talked the day before the

                                   9   murder, and that Chuck Titlow had told Mr. Nazari “that two black guys had pulled a gun on

                                  10   him.” RT 3609. This was a fair comment on the evidence, which was that Mr. Nazari had been

                                  11   asked what was his “understanding of who Charles was supposed to fight prior to you going?” and

                                  12   Mr. Nazari responded, “All I know is it was two black kids that live in Tara Hills.” CT 1197-98.
Northern District of California
 United States District Court




                                  13   Mr. Nazari also told the detective that Chuck Titlow told him that on Tuesday night. The evidence

                                  14   lined up with the prosecutor’s argument. Contrary to Mike Titlow’s assertion, the prosecutor did

                                  15   not inject any race issue into the case when she identified the victim and his friend as “two black

                                  16   kids” because that was how they had been identified by Mr. Nazari. There was no due process

                                  17   violation, as the California Court of Appeal reasonably determined.

                                  18          5.      Statement That Mike Titlow Hired A Lawyer For Others

                                  19          Mike Titlow argues that the prosecutor argued facts not in evidence when she argued that

                                  20   Mike Titlow hired an attorney for two people involved in the case.

                                  21          The prosecutor argued that Mike Titlow had taken various steps after the crime to avoid

                                  22   being held responsible for the killing, such as crafting an alibi and fabricating a story to explain

                                  23   the gunshot residue in the truck’s cab. She also argued that Mike Titlow took steps to ensure that

                                  24   the witnesses did not speak against him. The prosecutor argued, among other things, that Mike

                                  25   Titlow told Mr. Milhollin to “take this to [his] grave” the information he had about the shooting.

                                  26   RT 3455. Then the prosecutor said:

                                  27                  So now he has Richie under control. He’s hired a lawyer to
                                                      represent both Kellen and Chuck Titlow in custody. [¶] And while
                                  28                  it may not be immediately obvious to lay people, he’s hired a lawyer
                                                                                         43
                                                      to represent his son and Kellen Horn. Interesting. [¶] He doesn’t
                                   1                  hire him to represent himself. He hires them to represent Chuck and
                                                      Kellen so that he’ll have access to the investigation as it unfolds so
                                   2                  he’ll know whether or not Chuck and Kellen are talking.
                                   3   RT 3455.

                                   4          The California Court of Appeal rejected this claim of prosecutorial misconduct. That court

                                   5   found that Mike Titlow had “forfeited any challenge to the prosecutor's statement because his

                                   6   attorney failed to object and request an admonition.” People v. Titlow, 2016 WL 5121799, at *19.

                                   7   Further, the court determined that, even if the claim was not forfeited, there was no prejudice from

                                   8   the argument because of the jury instructions. “The trial court instructed the jury to ‘determine

                                   9   what facts have been proved from the evidence received in the trial and not from any other

                                  10   source.’ (CALJIC No. 1.00) The jury was also told, ‘Statements made by the attorneys during

                                  11   trial are not evidence.’ (CALJIC No. 1.02). We presume the jury followed these instructions.”

                                  12   People v. Titlow, 2016 WL 5121799, at *20.
Northern District of California
 United States District Court




                                  13          The prosecutor’s statement did not make the trial fundamentally unfair. The prosecutor

                                  14   suggested to the jury that Mike Titlow was paying for lawyers for his son and Kellen Horn so he

                                  15   could keep track of any developments that might be adverse to him (i.e., Mike Titlow). Mr. Horn

                                  16   testified that Mike Titlow had offered to provide an attorney for Mr. Horn and Chuck Titlow,

                                  17   although he did not testify that an attorney actually was hired. Mr. Horn had testified: “I think

                                  18   Mike may have said something about us having a lawyer, or his lawyer would help us out if need

                                  19   be. . . . He never said that he was getting one. He said that if we needed one that there was one

                                  20   that he could get.” RT 1697. The prosecutor’s point was that Mike Titlow was doing things to

                                  21   protect himself – either by keeping witnesses quiet or by learning what they were saying to police.

                                  22   It was a fair inference that that goal would be promoted by hiring an attorney to represent potential

                                  23   codefendants, as well as by offering to hire an attorney for them or offering to share an attorney

                                  24   with them. “The prosecutor may argue reasonable inferences from the evidence presented.”

                                  25   Menendez v. Terhune, 422 F.3d 1012, 1037 (9th Cir. 2005). The prosecutor’s misstatement that an

                                  26   attorney actually was hired was a minor inaccuracy – Mr. Horn testified Mike Titlow offered to

                                  27   get him a lawyer, not that Mike had actually hired one – that did not make the trial fundamentally

                                  28   unfair. A misstatement of fact in the prosecutor’s closing argument will not violate due process if
                                                                                        44
                                   1   it is minor or ambiguous and the jury has been instructed that arguments by attorneys are not

                                   2   evidence. Trillo v. Biter, 769 F.3d 995, 999-1000 (9th Cir. 2014). Mike Titlow is not entitled to

                                   3   habeas relief on this claim.

                                   4   D.      Cumulative Error Claim

                                   5           In some cases, although no single trial error is sufficiently prejudicial to warrant reversal,

                                   6   the cumulative effect of several constitutional errors may still prejudice a defendant so much that

                                   7   his conviction must be overturned. See Alcala v. Woodford, 334 F.3d 862, 893–95 (9th Cir. 2003)

                                   8   (reversing conviction where multiple constitutional errors hindered defendant's efforts to challenge

                                   9   every important element of proof offered by prosecution). Here, there were not multiple federal

                                  10   constitutional trial errors to accumulate. Mike Titlow therefore is not entitled to relief under the

                                  11   cumulative error doctrine.

                                  12   E.      No Certificate of Appealability
Northern District of California
 United States District Court




                                  13           A certificate of appealability will not issue. See 28 U.S.C. § 2253(c). This is not a case in

                                  14   which “reasonable jurists would find the district court’s assessment of the constitutional claims

                                  15   debatable or wrong.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). Accordingly, a certificate of

                                  16   appealability is DENIED.

                                  17                                        VI.       CONCLUSION

                                  18           For the foregoing reasons, the petition for writ of habeas corpus is DENIED on the merits.

                                  19   The clerk shall close the file.

                                  20

                                  21           IT IS SO ORDERED.

                                  22

                                  23   Dated: May 1, 2019

                                  24

                                  25                                                     ______________________________________
                                                                                          EDWARD M. CHEN
                                  26                                                      United States District Judge
                                  27

                                  28
                                                                                         45
